Exhibit 10.16
CONTRIBUTION AGREEMENT
among
DCP LP Holdings, LLC,
DCP Midstream GP, LP,
DCP Midstream, LLC
and
DCP Midstream Partners, LP
February 24, 2009

 



--------------------------------------------------------------------------------



 



Table of Contents

         
ARTICLE I CERTAIN DEFINITIONS
    1    
1.1 Certain Defined Terms
    1  
1.2 Other Definitional Provisions
    12  
1.3 Headings
    13  
1.4 Other Terms
    13  
 
       
ARTICLE II CONTRIBUTION OF THE SUBJECT INTERESTS, ISSUANCE OF THE UNITS AND
CONSIDERATION
    13    
2.1 The Transaction
    13  
2.2 Consideration
    13  
 
       
ARTICLE III ADJUSTMENTS AND SETTLEMENT
    13    
3.1 Adjustments
    13  
3.2 Preliminary Settlement Statement
    14  
3.3 Final Settlement Statement
    14  
3.4 Dispute Procedures
    14  
3.5 Payments
    14  
3.6 Access to Records
    14  
 
       
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF HOLDINGS
    15    
4.1 Organization, Good Standing, and Authority
    15  
4.2 Enforceability
    15  
4.3 No Conflicts
    15  
4.4 Consents, Approvals, Authorizations and Governmental Regulations
    16  
4.5 Taxes
    16  
4.6 Litigation; Compliance with Laws
    17  
4.7 Contracts
    18  
4.8 Title to Assets; Intellectual Property
    19  
4.9 Preferential Rights to Purchase
    19  
4.10 Broker’s or Finder’s Fees
    19  
4.11 Compliance with Property Instruments
    19  
4.12 Environmental Matters
    19  
4.13 Employee Matters
    20  
4.14 Benefit Plan Liabilities
    20  
4.15 No Foreign Person
    20  
4.16 Capitalization of the Subject Interests
    20  
4.17 Subsidiaries and Other Equity Interests
    21  
4.18 Bank Accounts
    21  
4.19 [Reserved]
    21  
4.20 Investment Intent
    21  
4.21 Financial Statements; Internal Controls; Undisclosed Liabilities
    21  
4.22 No Other Representations or Warranties; Schedules
    21  
 
       
ARTICLE V REPRESENTATIONS AND WARRANTIES OF MLP
    22    
5.1 Organization, Good Standing, and Authorization
    22  
5.2 Enforceability
    22  

i 



--------------------------------------------------------------------------------



 



         
5.3 No Conflicts
    22  
5.4 Consents, Approvals, Authorizations and Governmental Regulations
    22  
5.5 Litigation
    23  
5.6 Independent Investigation
    23  
5.7 Broker’s or Finder’s Fees
    24  
5.8 Investment Intent
    24  
5.9 Available Funds
    24  
 
       
ARTICLE VI COVENANTS AND ACCESS
    24    
6.1 Conduct of Business
    24  
6.2 Casualty Loss
    26  
6.3 Access, Information and Access Indemnity
    27  
6.4 Regulatory Filings; Hart-Scott-Rodino Filing
    27  
6.5 Limitation on Casualty Losses and Other Matters
    28  
6.6 Supplements to Exhibits and Schedules
    28  
6.7 Preservation of Records
    29  
6.8 [Reserved]
    29  
6.9 Capital Projects
    29  
6.10 [Reserved]
    30  
6.11 Tax Covenants; Preparation of Tax Returns
    30  
6.12 Financial Statements and Financial Records
    30  
 
       
ARTICLE VII CONDITIONS TO CLOSING
    30    
7.1 HOLDINGS’/GP’s Conditions
    30  
7.2 MLP’s Conditions
    31  
 
       
ARTICLE VIII CLOSING
    31    
8.1 Time and Place of Closing
    31  
8.2 Deliveries at Closing
    32  
 
       
ARTICLE IX TERMINATION
    32    
9.1 Termination
    32  
9.2 Effect of Termination Prior to Closing
    33  
 
       
ARTICLE X INDEMNIFICATION
    33    
10.1 Indemnification by MLP
    33  
10.2 Indemnification by HOLDINGS
    33  
10.3 Deductibles, Caps, Survival and Certain Limitations
    34  
10.4 Notice of Asserted Liability; Opportunity to Defend
    35  
10.5 Materiality Conditions
    37  
10.6 Exclusive Remedy
    37  
10.7 Negligence and Strict Liability Waiver
    38  
10.8 Limitation on Damages
    38  
10.9 Bold and/or Capitalized Letters
    38  
 
       
ARTICLE XI MISCELLANEOUS PROVISIONS
    38    
11.1 Expenses
    38  
11.2 Further Assurances
    38  
11.3 Transfer Taxes
    39  
11.4 Assignment
    39  

ii 



--------------------------------------------------------------------------------



 



         
11.5 Entire Agreement, No Amendment of Prior Transaction Agreement, Amendments
and Waiver
    39  
11.6 Severability
    39  
11.7 Counterparts
    39  
11.8 Governing Law, Dispute Resolution and Arbitration
    39  
11.9 Notices and Addresses
    42  
11.10 Press Releases
    43  
11.11 Offset
    43  
11.12 No Partnership; Third Party Beneficiaries
    43  
11.13 Negotiated Transaction
    43  

Schedules

     
1.1(a)
  Excluded Assets
1.1(b)
  Excluded Contracts Including Swaps
1.1(c)
  HOLDINGS’ Knowledge
1.1(d)
  Contracts
1.1(e)
  Permitted Encumbrances
1.1(f)
  Reserved Liabilities
1.1(g)
  System Maps
4.3
  Post Closing Consents
4.4
  HOLDINGS’ Required Consents
4.5
  Taxes
4.6
  Litigation
4.9
  Preferential Rights
4.11
  Real Property Matters
4.12
  Environmental Matters
4.17
  Subsidiaries
4.18
  Bank Accounts
4.21
  Annual Financial Statements
5.4
  MLP Required Consents
6.9
  Capital Projects
10.2(e)
  Scheduled HOLDINGS Indemnified Matters

Exhibits

     
A
  Form of JV LLC Agreement
B
  Form of Subject Interests Assignment Agreement
C
  Form of Certificate of Class D Units
D
  Form of Amendment No. 2
E
  Form of Hedge Confirmation

iii 



--------------------------------------------------------------------------------



 



CONTRIBUTION AGREEMENT
     This Contribution Agreement (“Agreement”) is dated as of February 24, 2009
(the “Execution Date”) and is by and among DCP LP Holdings, LLC, a Delaware
limited liability company (“HOLDINGS”), DCP Midstream GP, LP, a Delaware limited
partnership (“GP”), DCP Midstream, LLC, a Delaware limited liability company
(“MIDSTREAM”), and DCP Midstream Partners, LP, a Delaware limited partnership
(“MLP”). HOLDINGS, GP, MIDSTREAM, and MLP are sometimes referred to collectively
herein as the “Parties” and individually as a “Party”.
R E C I T A L S
     A. Pursuant to the Prior Contribution Agreement, MIDSTREAM, through
HOLDINGS and GP conveyed 25% of the outstanding membership interests in DCP East
Texas Holdings, LLC, a Delaware limited liability company (the “JV”) to MLP.
     B. Immediately prior to the date hereof, MIDSTREAM owned 75% of the
outstanding membership interests in the JV, and MLP owned 25% of the outstanding
membership interests in the JV.
     C. The JV owns all of the membership interests in FCV, ET and DETG, which
collectively own and operate certain midstream gathering, compression,
dehydrating, processing and fractionating assets located in Panola, Harrison,
Shelby, and Rusk Counties, Texas, and Caddo and DeSoto Parishes, Louisiana
including the Former UP Fuels Properties and the Former Gulf South Properties,
which are generally depicted on the System Map (the “East Texas System”).
     D. On the Closing Date, MIDSTREAM shall cause a 25.1% interest in the JV
(the “Subject Interests”) to be contributed to HOLDINGS and GP as capital
contributions.
     E. The Parties then desire that HOLDINGS and GP then contribute the Subject
Interests to MLP for the consideration and in accordance with the terms of this
Agreement.
     FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which
are hereby acknowledged, MLP, GP, MIDSTREAM, and HOLDINGS agree as follows:
ARTICLE I
CERTAIN DEFINITIONS
     1.1 Certain Defined Terms. Capitalized terms used herein and not defined
elsewhere in this Agreement shall have the meanings given such terms as is set
forth below.
     “Affiliate” means, when used with respect to a specified Person, any other
Person directly or indirectly controlling or controlled by or under direct or
indirect common control with the specified Person as of the time or for the time
periods during which such determination is made. For purposes of this definition
“control”, when used with respect to any specified Person, means the power to
direct the management and policies of the Person, directly or indirectly,

1



--------------------------------------------------------------------------------



 



whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have the meanings correlative to
the foregoing. Notwithstanding the foregoing, except for the JV, the term
“Affiliate” when applied to (a) MLP shall not include Spectra Energy Corp, a
Delaware corporation, or ConocoPhillips, a Delaware corporation, or any entities
owned, directly or indirectly, by Spectra Energy Corp or ConocoPhillips, other
than entities owned, directly or indirectly, by MLP and GP and (b) HOLDINGS or
GP shall not include MLP or any entities owned, directly or indirectly, by MLP.
     “Amendment No. 2” shall mean Amendment No. 2 to that certain Second Amended
and Restated Agreement of Limited Partnership of MLP dated as the Effective Time
and in the form of Exhibit D hereto.
     “Annual Financial Statements” shall have the meaning given such term in
Section 4.21(a).
     “Arbitral Dispute” means any dispute, claim, counterclaim, demand, cause of
action, controversy and other matters in question arising out of or relating to
this Agreement or the alleged breach hereof, or in any way relating to the
subject matter of this Agreement or the relationship between the Parties created
by this Agreement, regardless of whether (a) allegedly extra-contractual in
nature, (b) sounding in contract, tort, or otherwise, (c) provided for by
applicable Law or otherwise, or (d) seeking damages or any other relief, whether
at Law, in equity, or otherwise.
     “Arbitration Rules” shall have the meaning given such term in
Section 11.8(d).
     “Assets” shall mean all of the following assets and properties of the JV
(and its respective Subsidiaries), except for the Excluded Assets:
     (a) Personal Property. All tangible personal property of every kind and
nature that relates to the ownership, operation, use or maintenance of the
Facilities, including meters, valves, engines, field equipment, office
equipment, fixtures, trailers, tools, instruments, spare parts, machinery,
computer equipment, telecommunications equipment, furniture, supplies and
materials that are located at the Facilities, and all hydrocarbon inventory at
the Facilities, including linefill (collectively the “Personal Property”);
     (b) Real Property. All fee property, rights-of-way, easements, surface use
agreements, licenses and leases that relate to the ownership, operation, use or
maintenance of the Facilities, (collectively, the “Real Property Interests”),
and all fixtures, buildings and improvements located on or under such Real
Property Interests;
     (c) Permits. All assignable permits, licenses, certificates, orders,
approvals, authorizations, grants, consents, concessions, warrants, franchises
and similar rights and privileges which are necessary for, or are used or held
for use primarily for or in connection with, the ownership, use, operation or
maintenance of the Assets (collectively, the “Permits”);
     (d) Contract Rights. All contracts that relate to the ownership, operation,
use or maintenance of the Assets, including all gathering, processing, balancing
and other agreements for the handling of natural gas or liquids, purchase and
sales agreements, storage agreements,

2



--------------------------------------------------------------------------------



 



transportation agreements, equipment leases, rental contracts, and service
agreements (collectively, the “Contracts”);
     (e) Intellectual Property. All technical information, shop rights, designs,
plans, manuals, specifications and other proprietary and nonproprietary
technology and data used in connection with the ownership, operation, use or
maintenance of the Assets (collectively, the “Intellectual Property”);
     (f) Facilities. All meter stations, gas processing plants, treaters,
dehydration units, compressor stations, fractionators, liquid handling
facilities, platforms, warehouses, field offices, control buildings, pipelines,
tanks and other associated facilities that are used or held for use in
connection with the ownership, operation or maintenance of the East Texas System
(collectively, the “Facilities”);
     (g) Books and Records. All contract, land, title, engineering,
environmental, operating, accounting, business, marketing, and other data,
files, documents, instruments, notes, correspondence, papers, ledgers, journals,
reports, abstracts, surveys, maps, books, records and studies which relate
primarily to the Assets or which are used or held for use primarily in
connection with, the ownership, operation, use or maintenance of the Assets;
provided, however, such material shall not include (i) any proprietary data that
is not primarily used in connection with the continued ownership, use or
operation of the Assets, (ii) any information subject to Third Person
confidentiality agreements for which a consent or waiver cannot be secured by
HOLDINGS or GP after reasonable efforts, (iii) any information which, if
disclosed, would violate an attorney-client privilege or would constitute a
waiver of rights as to attorney work product or attorney-client privileged
communications, or (iv) any information relating primarily to the Reserved
Liabilities or any obligations for which HOLDINGS or GP is required to indemnify
the MLP Indemnitees pursuant to Section 10.2 (collectively, the “Records”);
provided, however, that MLP shall have the right to copy any of the information
specified in clause (iv); and
     (h) Incidental Rights. All of the following insofar as the same are
attributable or relate primarily to any of the Assets described in clauses (a)
through (g): (i) all purchase orders, invoices, storage or warehouse receipts,
bills of lading, certificates of title and documents, (ii) all keys, lock
combinations, computer access codes and other devices or information necessary
to gain entry to and/or take possession of such Assets, (iii) all rights in any
confidentiality or nonuse agreements relating to the Assets, and (iv) the
benefit of and right to enforce all covenants, warranties, guarantees and
suretyship agreements running in favor of the Entities relating primarily to the
Assets and all security provided primarily for payment or performance thereof.
     “Assumed Obligations” shall mean any and all obligations and liabilities
with respect to or arising out of (i) the JV LLC Agreement and attributable to
the Subject Interests, (ii)  the ownership of the Subject Interests, and
(iii) the Hedge.
     “Benefit Plan” shall mean any of the following: (a) any employee welfare
benefit plan or employee pension benefit plan as defined in sections 3(1) and
3(2) of ERISA, and (b) any other material employee benefit agreement or
arrangement, including a deferred compensation plan,

3



--------------------------------------------------------------------------------



 



incentive plan, bonus plan or arrangement, stock option plan, stock purchase
plan, stock award plan, golden parachute agreement, severance plan, dependent
care plan, cafeteria plan, employee assistance program, scholarship program,
employment contract, retention incentive agreement, non-competition agreement,
consulting agreement, vacation policy, and other similar plan, agreement and
arrangement.
     “Business Day” shall mean any day, other than Saturday and Sunday, on which
federally-insured commercial banks in Denver, Colorado are generally open for
business and capable of sending and receiving wire transfers.
     “Capital Projects” shall have the meaning given such term in Section 6.9.
     “Casualty Loss” shall mean, with respect to all or any portion of the
Assets, any destruction by fire, storm or other casualty, or any condemnation or
taking or threatened condemnation or taking, of all or any portion of the
Assets.
     “Certificate of Common Units” shall mean a certificate representing Units
in the MLP in the form of the attached Exhibit C.
     “Claim” shall mean any demand, demand letter, claim or notice by a Third
Person of noncompliance or violation or Proceeding.
     “Claim Notice” shall have the meaning given such term in Section 10.3(c).
     “Closing” shall have the meaning given such term in Section 8.1.
     “Closing Date” shall have the meaning given such term in Section 8.1.
     “Code” shall mean the U.S. Internal Revenue Code of 1986, as amended.
     “Commercially Reasonable Efforts” shall mean efforts which are reasonably
within the contemplation of the Parties on the date hereof, which are designed
to enable a Party, directly or indirectly, to satisfy a condition to, or
otherwise assist in the consummation of, the transactions contemplated by this
Agreement and which do not require the performing Party to expend any funds or
assume liabilities other than expenditures and liabilities which are reasonable
in nature and amount in the context of the transactions contemplated by this
Agreement.
     “Consideration” has the meaning defined in Section 2.2.
     “Contracts” shall have the meaning given such term in the definition of
Assets.
     “Defensible Title” shall mean, as to the Assets, such title to the Assets
that vests the applicable Entity with indefeasible title in and to the Assets
free and clear of Liens other than Permitted Encumbrances.
     “DETG” shall mean DCP East Texas Gathering, LLC, a Delaware limited
liability company.

4



--------------------------------------------------------------------------------



 



     “East Texas Casualty Incident” shall mean the fire and related property
damage to the Facilities that occurred on or about February 11, 2009.
     “East Texas System” shall have the meaning given such term in the Recitals.
     “Effective Time” shall mean 12:01 A.M. Denver time on April 1, 2009 (or, if
the Closing Date occurs later than April 1, 2009, 12:01 A.M. Denver time on the
Closing Date).
     “Entities” shall mean FCV, ET, DETG and the JV.
     “Environmental Law” shall mean any and all Laws, statutes, ordinances,
rules, regulations, or orders of any Governmental Authority in existence at the
Effective Time pertaining to employee health, public safety, pollution or the
protection of the environment or natural resources or to Hazardous Materials in
any and all jurisdictions in which the party in question owns property or
conducts business or in which the Assets are located, including the Clean Air
Act, the Comprehensive Environmental Response, Compensation, and Liability Act
of 1980 (“CERCLA”), the Federal Water Pollution Control Act, the Occupational
Safety and Health Act of 1970 (to the extent relating to environmental matters),
the Resource Conservation and Recovery Act of 1976 (“RCRA”), the Safe Drinking
Water Act, the Toxic Substances Control Act, the Hazardous & Solid Waste
Amendments Act of 1984, the Superfund Amendments and Reauthorization Act of
1986, the Hazardous Materials Transportation Act, the Oil Pollution Act of 1990,
any state or local Laws implementing or substantially equivalent to the
foregoing federal Laws, and any state or local Laws pertaining to the handling
of oil and gas exploration, production, gathering, and processing wastes or the
use, maintenance, and closure of pits and impoundments.
     “Environmental Matter” shall have the meaning given such term in Section
4.4(b).
     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.
     “ET” shall mean EasTrans, LLC, a Delaware limited liability company.
     “Excluded Assets” shall mean all of the following:
     (a) Any deposits or pre-paid items attributable to the operation of the
Assets not paid by or on behalf of the JV;
     (b) [Reserved];
     (c) Claims for refund of or loss carry forwards with respect to (i) Taxes
attributable to the business of the Entities for any period prior to the Prior
Contribution Agreement Closing Date or (ii) any Taxes attributable to any of the
Excluded Assets;
     (d) All work product of HOLDINGS’ or its Affiliates’ attorneys, records
relating to the negotiation and consummation of the transactions contemplated
hereby and documents that are subject to a valid attorney client privilege;

5



--------------------------------------------------------------------------------



 



     (e) the real property, personal property, contracts, intellectual property,
Permits, office computers or other equipment (or any leases or licenses of the
foregoing), if any, that are listed on Schedule 1.1(a);
     (f) All vehicles, and all leases for vehicles that relate to the ownership,
operation, use or maintenance of the Assets;
     (g) All computer software that relates to the ownership, operation, use or
maintenance of the Assets that requires a consent to transfer;
     (h) All rights and obligations under those certain swaps, futures and
similar derivative based transactions listed in Schedule 1.1(b);
     (i) All office equipment and accessories (including computers) that relate
to the ownership, operation, use or maintenance of the Assets, other than that
located at the Facilities; and
     (j) Without limiting the obligations under Sections 6.2, all rights to
claim coverage or benefits under any insurance policies or coverage applicable
to the JV, the Entities or the Assets, including self-insurance and insurance
obtained through a captive insurance carrier, but excluding any such rights to
recover amounts that are included in the calculation of Net Working Capital.
     “Exhibits” shall mean any and/or all of the exhibits attached to and made a
part of this Agreement.
     “Execution Date” shall have the meaning given such term in the opening
paragraph of this Agreement.
     “Existing JV Interests” shall mean the Interests in the JV acquired by MLP
pursuant to the Prior Contribution Agreement.
     “Facilities” shall have the meaning given such term within the definition
of Assets.
     “FCV” shall mean Fuels Cotton Valley Gathering, LLC, a Delaware limited
liability company.
     “Final Settlement Statement” shall have the meaning given such term in
Section 3.3.
     “Former Gulf South Properties” shall mean the former Gulf South gathering
facilities located in Shelby, Panola and Harrison Counties, Texas and Caddo
Parish, Louisiana, which are generally depicted on the System Map, and which
were acquired by DCP Midstream, LP or its Affiliates on March 31, 2005.
     “Former UP Fuels Properties” shall mean the former UP Fuels gathering and
processing facilities located in Panola, Shelby, Harrison and Rusk Counties,
Texas, and Caddo and DeSoto Parishes, Louisiana, which are generally depicted on
the System Map, and which were acquired by DCP Midstream, LP or its Affiliates
on April 1, 1999.

6



--------------------------------------------------------------------------------



 



     “GAAP” means generally accepted accounting principles in the United States
as of the date hereof, consistently applied.
     “GP” shall have the meaning given such term in the introductory paragraph.
     “Governmental Authorities” shall mean (a) the United States of America or
any state or political subdivision thereof within the United States of America
and (b) any court or any governmental or administrative department, commission,
board, bureau or agency of the United States of America or of any state or
political subdivision thereof within the United States of America.
     “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended.
     “Hazardous Materials” shall mean: (a) any wastes, chemicals, materials or
substances defined or included in the definition of “hazardous substances,”
“hazardous materials,” “toxic substances,” “solid wastes,” “pollutants,”
“contaminants,” or words of similar import, under any Environmental Law; (b) any
hydrocarbon or petroleum or component thereof, (including, without limitation,
crude oil, natural gas, natural gas liquids, or condensate that is not
reasonably and commercially recoverable; (c) oil and gas exploration or
production wastes including produced water; (d) radioactive materials (other
than naturally occurring radioactive materials), friable asbestos, mercury, lead
based paints and polychlorinated biphenyls, (e) any other chemical, material or
substance, exposure to which is prohibited, limited or regulated by any
Governmental Authority; or (f) any regulated constituents or substances in
concentrations or levels that exceed numeric or risk-based standards established
pursuant to Environmental Laws.
     “Hedge” shall mean that certain financial swap transaction, with MLP as the
fixed price payor and HOLDINGS (or its Affiliate that is acceptable to MLP) as
the floating price payor for the period of April 1, 2009 through March 31,
2010,.
     “Hedge Confirmation” shall mean the document used to evidence the Hedge in
the form of Exhibit E.
     “HOLDINGS” shall have the meaning given such term in the introductory
paragraph.
     “HOLDINGS’ Indemnitees” shall have the meaning given such term in Section
10.1.
     “HOLDINGS’ Knowledge” or the “Knowledge of HOLDINGS” or any similar term,
shall mean the actual knowledge of (a) any officer of HOLDINGS having a title of
Vice President or higher, and (b) the individuals listed on Schedule 1.1(c).
     “HOLDINGS’ Required Consents” shall have meaning given such term in Section
4.4(a).
     “Indemnified Party” or “Indemnitee” shall have the meaning given such term
in Section 10.4(a).
     “Indemnifying Party” or “Indemnitor” shall have the meaning given such term
in Section 10.4(a).

7



--------------------------------------------------------------------------------



 



     “Independent Accountants” shall mean PricewaterhouseCoopers.
     “Inlet AFE” shall have the meaning set forth in Schedule 6.9.
     “Intellectual Property” shall have the meaning given such term in the
definition of Assets.
     “Interest Rate” shall mean three (3) months LIBOR plus one-half of one
percent (0.5%).
     “JV” shall have the meaning given such term in the Recitals.
     “JV LLC Agreement” shall mean the Amended and Restated Limited Liability
Company Agreement of DCP East Texas Holdings, LLC dated July 1, 2007, and from
and after the Effective Time, as amended and restated by the Second Amended and
Restated Limited Liability Company Agreement.
     “Laws” shall mean all applicable statutes, laws (including common law),
regulations, rules, rulings, ordinances, orders, restrictions, requirements,
writs, judgments, injunctions, decrees and other official acts of or by any
Governmental Authority.
     “Lien” shall mean any lien, mortgage, pledge, claim, charge, security
interest or other encumbrance, option or defect on title.
     “LIBOR” shall mean the British Bankers’ Association interbank offered rates
as of 11:00 a.m. London time for deposits in Dollars that appear on the relevant
page of the Reuters service (currently page LIBOR01) or, if not available, on
the relevant pages of any other service (such as Bloomberg Financial Markets
Service) that displays such British Bankers’ Association rates.
     “Limited Partnership Agreement” shall mean the Second Amended and Restated
Agreement of Limited Partnership of MLP dated as of November 1, 2006, as amended
by Amendment No. 1 dated April 11, 2008, and from and after the Effective Time,
as amended by Amendment No. 2.
     “Loss” or “Losses” shall mean any and all damages, demands, payments,
obligations, penalties, assessments, disbursements, claims, costs, liabilities,
losses, causes of action, and expenses, including interest, awards, judgments,
settlements, fines, fees, costs of defense and reasonable attorneys’ fees, costs
of accountants, expert witnesses and other professional advisors and costs of
investigation and preparation of any kind or nature whatsoever.
     “Material Adverse Effect” shall mean a single event, occurrence or fact, or
series of events, occurrences or facts, that, alone or together with all other
events, occurrences or facts (a) would have an adverse change in or effect on
the Entities or the Assets (including the cost to remedy, replace or obtain
same) taken as a whole, in excess of $2,250,000 or (b) would result in the
prohibition or material delay in the consummation of the transactions
contemplated by this Agreement, excluding (in each case) matters that are
generally industry-wide developments or changes or effects resulting from
changes in Law or general economic, regulatory or political conditions.

8



--------------------------------------------------------------------------------



 



     “Material Casualty Loss” shall have the meaning given such term in Section
6.2.
     “Materiality Condition” shall have the meaning given such term in Section
10.5.
     “MIDSTREAM” shall have the meaning given such term in the introductory
paragraph.
     “MLP” shall have the meaning given such term in the introductory paragraph.
     “MLP Indemnitees” shall have the meaning given such term in Section 10.2.
     “MLP’s Knowledge” or the “Knowledge of MLP” or any similar term, shall mean
the actual knowledge of any officer of MLP having a title of vice president or
higher.
     “MLP Required Consents” shall have the meaning given such term in
Section 5.4.
     “Net Working Capital” means, as to the JV, and determined as of the
Effective Time, an amount (which may be positive or negative) equal to (i) the
total current assets of the JV and its Subsidiaries minus (ii) the total current
liabilities of the JV and its Subsidiaries, in each case determined in
accordance with GAAP.
     “New Capital Projects” shall have the meaning given such term in Section
6.9(b).
     “Notice Period” shall have the meaning given such term in Section 10.4(c).
     “Ordinary Course of Business” shall mean the ordinary course of business
consistent with past practices.
     “Permits” shall have the meaning given such term in the definition of
Assets.
     “Permitted Encumbrances” shall mean the following:
     (a) the terms, conditions, restrictions, exceptions, reservations,
limitations, and other matters contained in any document creating the Real
Property Interests, or in any Permit or Contract;
     (b) Liens for property Taxes and assessments that are not yet due and
payable (or that are being contested in good faith by appropriate Proceedings
for which adequate reserves in accordance with GAAP have been established on the
books of account of the applicable Entity);
     (c) mechanic’s, materialmen’s, repairmen’s and other statutory Liens
arising in the Ordinary Course of Business and securing obligations incurred
prior to the Effective Time and (i) for which adequate reserves in accordance
with GAAP have been established on the books of account of the applicable
Entity, or (ii) that are not delinquent and that will be paid and discharged in
the Ordinary Course of Business or, if delinquent, that are being contested in
good faith with any action to foreclose on or attach any Assets on account
thereof properly stayed and for which adequate reserves in accordance with GAAP
have been established on the books of account of the applicable Entity;

9



--------------------------------------------------------------------------------



 



     (d) utility easements, restrictive covenants, defects and irregularities in
title, encumbrances, exceptions and other matters that are of record that,
singularly or in the aggregate, will not materially interfere with the
ownership, use or operation of the Assets to which they pertain;
     (e) required Third Person consents to assignment, preferential purchase
rights and other similar agreements with respect to which consents or waivers
are obtained from the appropriate Person for the transaction contemplated hereby
prior to Closing or, as to which the appropriate time for asserting such rights
has expired as of the Closing without an exercise of such rights;
     (f) any Post-Closing Consent;
     (g) Liens created by MLP or its successors or assigns; and
     (h) the Liens listed on Schedule 1.1(e).
     “Person” shall mean any natural person, corporation, company, partnership
(general or limited), limited liability company, trust, joint venture, joint
stock company, unincorporated organization, or other entity or association.
     “Personal Property” shall have the meaning given such term in the
definition of Assets.
     “Post-Closing Consents” shall mean consents or approvals from, or filings
with Governmental Authorities or consents from railroads customarily obtained
following the closing of transactions involving the transfer of assets similar
to those owned by the Entities, as listed on Schedule 4.3.
     “Pre-Closing Tax Period” shall mean, with respect to the Entities, any
taxable period ending on or prior to the Closing Date.
     “Preliminary Settlement Statement” shall have the meaning given such term
in Section 3.2.
     “Prior Contribution Agreement” shall mean that certain Contribution
Agreement dated May 23, 2007 among HOLDINGS, MIDSTREAM, GP and MLP.
     “Prior Contribution Agreement Closing Date” shall mean July 1, 2007.
     “Proceeding” shall mean any action, suit, claim, investigation, review or
other judicial or administrative proceeding, at Law or in equity, before or by
any Governmental Authority or arbitration or other dispute resolution
proceeding.
     “Qualified Claims” shall have the meaning given such term in Section
10.3(b)(iii).
     “Real Property Interests” shall have the meaning given such term in the
definition of Assets.

10



--------------------------------------------------------------------------------



 



     “Records” shall have the meaning given such term in the definition of
Assets.
     “Reserved Liabilities” shall mean Losses (but only to the extent not
reflected in Net Working Capital) with respect to:
     (i) except for sales, transfer, use or similar Taxes that are due or should
hereafter become due (including penalty and interest thereon) by reason of
creation of the JV and the conveyances and transactions contemplated by this
Agreement, 75% of the amount of Taxes with respect to the Entities or the Assets
to the extent related to periods prior to and including the Closing Date;
     (ii) disposal of Hazardous Materials at offsite locations (a) which were
delivered from the East Texas System (excluding the Former Gulf South
Properties) between April 1, 1999 and the Closing Date and (b) which were
delivered from the Former Gulf South Properties between March 31, 2005 and the
Closing Date; provided, however, that the Reserved Liabilities shall only
include 75% of this form of Loss to the extent disposal occurred after the Prior
Contribution Agreement Closing Date; and
     (iii) the Excluded Assets and Taxes related thereto; and
     (iv) those matters, if any, described on Schedule 1.1(f).
     “Schedules” shall mean any and/or all of the schedules attached to and made
a part of this Agreement.
     “SEC” shall mean the U.S. Securities and Exchange Commission.
     “SEC Financial Statements” shall mean collectively the Annual Financial
Statements.
     “Securities Act” shall mean the Securities Act of 1933, as amended.
     “Settlement Notice” shall have the meaning given such term in Section 3.4.
     “Subject Interests” shall have the meaning given such term in the Recitals.
     “Subject Interests Assignment Agreement” shall mean the Assignment
Agreement in substantially the form of Exhibit B covering the conveyance of the
Subject Interests by HOLDINGS and GP to MLP.
     “Subsidiary” means, with respect to any Person, (a) any corporation, of
which a majority of the total voting power of shares of stock entitled (without
regard to the occurrence of any contingency) to vote generally in the election
of directors thereof is at the time owned or controlled, directly or indirectly,
by that Person or one or more of the other Subsidiaries of that Person or a
combination thereof or (b) any limited liability company, partnership,
association or other business entity, of which a majority of the partnership or
other similar ownership interests thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more Subsidiaries of that
Person or a combination thereof.

11



--------------------------------------------------------------------------------



 



     “System Map” shall collectively mean the maps depicting the East Texas
System, which maps are attached as Schedules 1.1(g).
     “Tax” or “Taxes” shall mean any federal, state, local or foreign income
tax, ad valorem tax, excise tax, sales tax, use tax, franchise tax, real or
personal property tax, transfer tax, gross receipts tax or other tax,
assessment, duty, fee, levy or other governmental charge, together with and
including, any and all interest, fines, penalties, assessments, and additions to
Tax resulting from, relating to, or incurred in connection with any of those or
any contest or dispute thereof.
     “Tax Authority” shall mean any Governmental Authority having jurisdiction
over the payment or reporting of any Tax.
     “Tax Benefits” means the amount by which the Tax liability of the
Indemnified Party or any of its Affiliates for a taxable period is actually
reduced (including by deduction, reduction in income upon a sale, disposition or
other similar transaction as a result of increased tax basis, receipt of a
refund of Taxes or use of a credit of Taxes) plus any related interest (net of
Taxes payable thereon) received from the relevant Tax Authority, as a result of
the incurrence, accrual or payment of any Loss or Tax with respect to which the
indemnification payment is being made.
     “Tax Return” shall mean any report, statement, form, return or other
document or information required to be supplied to a Tax Authority in connection
with Taxes.
     “Third Person” shall mean (i) any Person other than a Party or its
Affiliates, and (ii) any Governmental Authority.
     “Third Person Awards” shall mean any actual recoveries from Third Persons
by the Indemnified Party (including from insurance and third-party
indemnification) in connection with the claim for which such party is also
potentially liable.
     “Total Net Working Capital” means the amount (which may be positive or
negative) equal to the product of the Net Working Capital multiplied by 25.1%.
     “Transaction Documents” shall mean the JV LLC Agreement, Amendment No. 2,
the Subject Interests Assignment Agreement, such certificate or other documents
as are necessary to transfer the Units to HOLDINGS and GP pursuant to
Section 2.2, the Hedge Confirmation, and any other document related to the sale,
transfer, assignment or conveyance of the Subject Interests to be delivered at
Closing.
     “Treasury Regulations” shall mean regulations promulgated under the Code.
     “Units” shall mean the Class D limited partnership interests issuable by
MLP upon execution of Amendment No. 2.
     1.2 Other Definitional Provisions. As used in this Agreement, unless
expressly stated otherwise or the context requires otherwise, (a) all references
to an “Article,” “Section,” or “subsection” shall be to an Article, Section, or
subsection of this Agreement, (b) the words “this Agreement,” “hereof,”
“hereunder,” “herein,” “hereby,” or words of similar import shall refer to this
Agreement as a whole and not to a particular Article, Section, subsection,
clause or other

12



--------------------------------------------------------------------------------



 



subdivision hereof, (c) the words used herein shall include the masculine,
feminine and neuter gender, and the singular and the plural, (d) the word
“including” means “including, without limitation” and (e) the word “day” or
“days” means a calendar day or days, unless otherwise denoted as a Business Day.
     1.3 Headings. The headings of the Articles and Sections of this Agreement
and of the Schedules and Exhibits are included for convenience only and shall
not be deemed to constitute part of this Agreement or to affect the construction
or interpretation hereof or thereof.
     1.4 Other Terms. Other terms may be defined elsewhere in the text of this
Agreement and shall have the meaning indicated throughout this Agreement.
ARTICLE II
CONTRIBUTION OF THE SUBJECT INTERESTS,
ISSUANCE OF THE UNITS AND CONSIDERATION
     2.1 The Transaction. Upon the terms and subject to the conditions of this
Agreement, at the Closing, but effective for all purposes as of the Effective
Time, HOLDINGS and GP shall contribute to MLP the Subject Interests and the
Hedge in exchange for the issuance of the Consideration to HOLDINGS and GP
pursuant to Section 2.2, and MLP shall assume and thereafter timely perform and
discharge in accordance with their respective terms, all Assumed Obligations.
     2.2 Consideration. In consideration of HOLDINGS’ and GP’s contribution of
the Subject Interests and the Hedge, MLP shall (i) issue and deliver to HOLDINGS
and GP at the Closing one or more certificates duly registered in the names of
HOLDINGS and GP and representing in the case of HOLDINGS, three million, two
hundred thirty-one thousand, seven hundred fifty (3,231,750) Units and in the
case of GP, two hundred sixty-eight thousand, two hundred fifty (268,250) Units
(such 3,500,000 Units being referred to herein collectively as, the
“Consideration”) and (ii) distribute an amount of cash to HOLDINGS and GP, in
the aggregate, equal to (A) the Total Net Working Capital and (B) 25.1% of
amounts paid or accrued between the Execution Date and the Closing by HOLDINGS
or GP for New Capital Projects; provided, however, if the sum set forth in
Section 2.2(ii) is a negative number, such value shall be paid by HOLDINGS and
GP to MLP at the Closing, and provided, further, that to the extent cash is
distributed pursuant to Section 2.2(ii), such amounts shall be allocated between
and paid to HOLDINGS and GP in proportion to the number of Units issued to each
of them.
ARTICLE III
ADJUSTMENTS AND SETTLEMENT
     3.1 Adjustments.
     (a) The value of the Total Net Working Capital shall be subject to cash
adjustments pursuant to this Article III.
     (b) The Parties shall use all Commercially Reasonable Efforts to agree upon
the adjustments set forth in this Article III, and to resolve any differences
with respect

13



--------------------------------------------------------------------------------



 



thereto. Except as provided herein, no adjustments shall be made after delivery
of the Final Settlement Statement.
     3.2 Preliminary Settlement Statement. Not later than five (5) business days
before the Closing Date, and after consultation with MLP, HOLDINGS shall deliver
to MLP a written statement (the “Preliminary Settlement Statement”) setting
forth the Total Net Working Capital and each component therein, as determined in
good faith by HOLDINGS that are described in the definition thereof, with
HOLDINGS’ calculation of such items in reasonable detail, based on information
then available to HOLDINGS. The Preliminary Settlement Statement shall also set
forth wire transfer instructions for the Closing payments. Payment of the Total
Net Working Capital at the Closing shall be based on the Preliminary Settlement
Statement.
     3.3 Final Settlement Statement. No later than ninety (90) days after the
Closing Date and after consultation with MLP, HOLDINGS shall deliver to MLP a
revised settlement statement showing in reasonable detail its calculation of the
items described in the definition of Total Net Working Capital along with other
adjustments or payments contemplated in this Agreement (said revised statement
and the calculation thereof shall be referred to as the “Final Settlement
Statement”).
     3.4 Dispute Procedures. The Final Settlement Statement shall become final
and binding on the Parties on the 45th day following the date the Final
Settlement Statement is received by MLP, unless prior to such date MLP delivers
written notice to HOLDINGS of its disagreement with the Final Settlement
Statement (a “Settlement Notice”). Any Settlement Notice shall set forth MLP’s
proposed changes to the Final Settlement Statement, including an explanation in
reasonable detail of the basis on which MLP proposes such changes. If MLP has
timely delivered a Settlement Notice, MLP and HOLDINGS shall use good faith
efforts to reach written agreement on the disputed items. If the disputed items
have not been resolved by MLP and HOLDINGS by the 30th day following HOLDINGS’
receipt of a Settlement Notice, any remaining disputed items shall be submitted
to the Independent Accountants for resolution within ten (10) Business Days
after the end of the foregoing 30-day period. The fees and expenses of the
Independent Accountants shall be borne fifty percent (50%) by HOLDINGS and fifty
percent (50%) by MLP. The Independent Accountants’ determination of the disputed
items shall be final and binding upon the Parties, and the Parties hereby waive
any and all rights to dispute such resolution in any manner, including in court,
before an arbiter or appeal.
     3.5 Payments. If the final calculated amount as set forth in the Final
Settlement Statement exceeds the estimated calculated amount as set forth in the
Preliminary Settlement Statement, then MLP shall pay to HOLDINGS the amount of
such excess, with interest at the Interest Rate (calculated from the Closing
Date). If the final calculated amount as set forth in the Final Settlement
Statement is less than the estimated calculated amount as set forth in the
Preliminary Settlement Statement, then HOLDINGS shall pay to MLP the amount of
such excess, with interest at the Interest Rate (calculated from the Closing
Date). Any payment shall be made within three (3) Business Days of the date the
Final Settlement Statement becomes final pursuant to Section 3.4.
     3.6 Access to Records. The Parties shall grant to each other full access to
the Records and relevant personnel to allow each of them to make evaluations
under this Article III.

14



--------------------------------------------------------------------------------



 



ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF HOLDINGS
HOLDINGS represents and warrants to MLP as follows:
     4.1 Organization, Good Standing, and Authority.
     (a) GP is a limited partnership duly formed, validly existing and in good
standing under the Laws of the State of Delaware. The execution and delivery of
this Agreement and the other Transaction Documents to which GP is a party and
the consummation by GP of the transactions contemplated herein and therein have
been duly and validly authorized by all necessary limited partnership action by
GP. This Agreement has been duly executed and delivered by GP. GP has all
requisite limited partnership power and authority to enter into and perform this
Agreement and the other Transaction Documents to which it is a party, to perform
its obligations hereunder and thereunder and to carry out the transactions
contemplated herein and therein.
     (b) Each of HOLDINGS and MIDSTREAM is a limited liability company duly
formed, validly existing and in good standing under the Laws of the State of
Delaware. The execution and delivery of this Agreement and the other Transaction
Documents to which HOLDINGS and MIDSTREAM is a party and the consummation by
HOLDINGS and MIDSTREAM of the transactions contemplated herein and therein have
been duly and validly authorized by all necessary limited liability company
action by HOLDINGS and MIDSTREAM, respectively. This Agreement has been duly
executed and delivered by HOLDINGS and MIDSTREAM. Each of HOLDINGS and MIDSTREAM
has all requisite limited liability company power and authority to enter into
and perform this Agreement and the other Transaction Documents to which it is a
party, to perform its obligations hereunder and thereunder and to carry out the
transactions contemplated herein and therein.
     (c) The JV, ET, FCV and DETG are limited liability companies duly formed,
validly existing and in good standing under the Laws of the State of Delaware
and have all requisite limited liability company power and authority to own or
otherwise hold and operate its assets. The execution and delivery of any
Transaction Documents to which the JV is a party and the consummation by the JV
of the transactions contemplated herein and therein to which it is a party have
been duly and validly authorized by all necessary limited liability company
action by the JV, ET, FCV and/or DETG (as the case may be).
     4.2 Enforceability. This Agreement constitutes and, upon execution of and
delivery by HOLDINGS, GP and MIDSTREAM of the other Transaction Documents to
which it is a party, such Transaction Documents will constitute, valid and
binding obligations of HOLDINGS, GP and MIDSTREAM, enforceable against such
Parties in accordance with their terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium and other similar Laws affecting
creditor’s rights generally and general principles of equity.
     4.3 No Conflicts. The execution, delivery and performance by HOLDINGS, GP
and MIDSTREAM of this Agreement, and the execution, delivery and performance by
HOLDINGS,

15



--------------------------------------------------------------------------------



 



GP and MIDSTREAM of the other Transaction Documents to which it is a party and
the consummation of the transactions contemplated hereby or thereby, will not:
     (a) Provided all of HOLDINGS’ Required Consents and Post Closing Consents
have been obtained, conflict with, constitute a breach, violation or termination
of, give rise to any right of termination, cancellation or acceleration of or
result in the loss of any right or benefit under, any agreements to which
HOLDINGS, GP, MIDSTREAM or the Entities is a party or by which any of them, the
Subject Interests or the Assets are bound;
     (b) Conflict with or violate the limited liability company agreements of
MIDSTREAM, JV, DETG, FCV, HOLDINGS, GP or ET; and
     (c) Provided that all of HOLDINGS’ Required Consents and Post Closing
Consents have been obtained, violate any Law applicable to HOLDINGS, GP,
MIDSTREAM or the Entities or the Assets.
     4.4 Consents, Approvals, Authorizations and Governmental Regulations.
     (a) Except (i) for Post-Closing Consents, (ii) as set forth in Schedule 4.4
and (iii) as may be required under the HSR Act (the items described in clauses
(ii) and (iii) being collectively referred to as the “HOLDINGS’ Required
Consents”; no order, consent, waiver, permission, authorization or approval of,
or exemption by, or the giving of notice to or the registration or filing with
any Third Person, is necessary for HOLDINGS, GP or MIDSTREAM to execute, deliver
and perform this Agreement or for HOLDINGS, GP or MIDSTREAM to execute, deliver
and perform the other Transaction Documents to which it is a party.
     (b) Except as set forth in Schedule 4.4, (i), all material permits,
licenses, certificates, orders, approvals, authorizations, grants, consents,
concessions, warrants, franchises and similar rights and privileges, of all
Governmental Authorities required or necessary for the Entities to own and
operate its Assets in the places and in the manner currently owned or operated,
have been obtained, and are in full force and effect, (ii) HOLDINGS and its
Affiliates have received no written notification concerning, and there are no
violations that are in existence with respect to the permits and (iii) no
Proceeding is pending or threatened with respect to the revocation or limitation
of any of the permits. Notwithstanding anything herein to the contrary, the
provisions of this Section 4.4(b) shall not relate to or cover any matter
relating to or arising out of any Environmental Laws (an “Environmental
Matter”), which shall be governed by Section 4.12.
     4.5 Taxes. Except as set forth in Schedule 4.5:
     (a) JV has not and will not on or prior to the Closing Date, file an
election under Treasury Regulation §301.7701-3 to be classified as a corporation
for U.S. federal income tax purposes. Since the date of their formation until
Closing, DETG, FCV and ET have been and will be business entities that will be
disregarded for federal Tax purposes under Treasury Regulation §§301.7701-2 and
-3;

16



--------------------------------------------------------------------------------



 



     (b) Except with respect to ad valorem Taxes for the year in which Closing
occurs, all Taxes due and owing or claimed to be due and owing (whether such
claim is asserted before or after the Effective Time) from or against any Entity
relating to the Assets, or the operation thereof, prior to the Effective Time
have been or will be timely paid in full by, for or on behalf or with respect to
the Entity owing such Tax;
     (c) All withholding Tax and Tax deposit requirements imposed on HOLDINGS,
the Entities, and applicable to the Assets, or the operation thereof, for any
and all periods or portions thereof ending prior to the Effective Time have been
or will be timely satisfied in full by for or on behalf or with respect to the
Entity owing such Tax;
     (d) All Tax Returns that are required to be timely filed for, by, on behalf
of or with respect to the Entities, before the Effective Time have been or will
be filed with the appropriate Governmental Authority; all Taxes shown to be due
and payable on such Tax Returns have been or will be paid in full by, for or on
behalf or with respect to the Entity owing such Tax;
     (e) None of the Entities is under Tax audit or Tax examination by any
Governmental Authority. There are no Claims now pending or, to the Knowledge of
HOLDINGS, threatened against the Entities with respect to any Tax or any matters
under discussion with any Governmental Authority relating to any Tax;
     (f) None of the Entities (i) has agreed to make, nor is required to make,
any adjustment under Section 481 of the Code or any comparable provision of
state, local or foreign Law by reason of a change in accounting method or
otherwise, and (ii) is a party to or bound by (or will become a party to or
bound by) any Tax sharing, Tax indemnity or Tax allocation agreement; and
     (g) The JV has made an election under Section 754 of the Code.
     4.6 Litigation; Compliance with Laws.
     (a) There is no injunction, restraining order or Proceeding pending against
HOLDINGS, GP, MIDSTREAM or the Entities that restrains or prohibits the
consummation of the transactions contemplated by this Agreement.
     (b) Except for the litigation and Claims identified on Schedule 4.6, there
is no written Claim, investigation or examination pending, or to the Knowledge
of HOLDINGS and GP, threatened, against or affecting the Entities (or their
respective assets) before or by any Third Person.
     (c) To HOLDINGS’ Knowledge, the Assets have been owned and operated in
compliance with applicable Laws, except for any non-compliance which has been
timely brought into compliance therewith. Notwithstanding anything herein to the
contrary, the provisions of this Section 4.6(c) shall not relate to or cover any
Environmental Matters, which shall be governed by Section 4.12.

17



--------------------------------------------------------------------------------



 



     4.7 Contracts. All of the Contracts that are material to the business of
the Entities, taken as a whole, are listed on Schedule 1.1(d), with the
exception of interests in real property. The Entities are not in default and
there is no event or circumstance that with notice, or lapse of time or both,
would constitute an event of default by the applicable Entity under the terms of
the Contracts. All of the Contracts of the Entities are in full force and effect
and to HOLDINGS’ Knowledge, no counter-party to any of the Contracts is in
default under the terms of such Contracts. Schedule 1.1(d) lists each Contract
that:
     (a) expressly obligates an Entity to pay an amount of $500,000 (to the 100%
interest) or more and has not been fully performed as of the date hereof;
     (b) expressly restricts the ability of an Entity to compete or otherwise to
conduct its business in any manner or place;
     (c) provides for the sale of products or the provision of services (for a
term greater than a year) for amounts in excess of $500,000 (to the 100%
interest and including outstanding offers or quotes which by acceptance would
create such a Contract) and which have not been fully performed as of the date
hereof;
     (d) provides a right of first refusal or other restrictive right that
limits the ability to transfer, sell or assign an interest in an asset or an
equity interest in a Person;
     (e) is a master agreement, swap, derivative, option, future or similar type
Contract or any open agreement or position thereunder;
     (f) is with any current or former employee, officer, director or consultant
of HOLDINGS or an Entity or their respective Affiliates;
     (g) is an inter-company agreement;
     (h) is with any labor union or association;
     (i) is a partnership or joint venture agreement with a Third Person in
which one of HOLDINGS or an Entity or their respective Affiliates is a party or
by which any of them are bound;
     (j) is an agreement with a consideration in excess of $500,000 (to the 100%
interest) by an Entity to purchase or sell any assets (other than inventory in
the Ordinary Course of Business), businesses, capital stock or other debt or
equity securities of any Person; or
     (k) is an agreement with a consideration in excess of $500,000 (to the 100%
interest) involving the merger, consolidation, purchase, sale, transfer or other
disposition of interests in real property, capital stock or other debt or equity
securities of any Person prior to Closing.

18



--------------------------------------------------------------------------------



 



     4.8 Title to Assets; Intellectual Property. Except for the Permitted
Encumbrances, each of the Entities has Defensible Title to those of the Assets
that it operates, free and clear of all Liens, and:
     (a) none of HOLDINGS or the Entities has received any written notice of
infringement, misappropriation or conflict with respect to Intellectual Property
from any Person with respect to the ownership, use or operation of the Assets;
and
     (b) the ownership, use and operation of the Assets have not infringed,
misappropriated or otherwise conflicted with any patents, patent applications,
patent rights, trademarks, trademark applications, service marks, service mark
applications, copyrights, trade names, unregistered copyrights or trade secrets
of any other Person.
     4.9 Preferential Rights to Purchase. Except as listed in Schedule 4.9,
there are no preferential or similar rights to purchase any portion of the
Entities or Assets that will be triggered by this Agreement or the transactions
contemplated herein.
     4.10 Broker’s or Finder’s Fees. No investment banker, broker, finder or
other Person is entitled to any brokerage or finder’s fee or similar commission
in respect thereof based in any way on agreements, arrangements or
understandings made by or on behalf of HOLDINGS or any of its Affiliates.
     4.11 Compliance with Property Instruments. To HOLDINGS’ Knowledge and
except as set forth in Schedule 4.11, (a) all of the instruments creating the
Real Property Interests are presently valid, subsisting and in full force and
effect; (b) there are no violations, defaults or breaches thereunder, or
existing facts or circumstances which upon notice or the passage of time or both
will constitute a violation, default or breach thereunder; and (c) the Assets
are currently being operated and maintained in compliance with all terms and
provisions of the instruments creating the Real Property Interests. None of
HOLDINGS or its Affiliates has received or given any written notice of default
or claimed default under any such instruments and is not participating in any
negotiations regarding any material modifications thereof.
     4.12 Environmental Matters. Except as set forth in Schedule 4.12:
     (a) to HOLDINGS’ Knowledge, HOLDINGS and its Affiliates have not caused or
allowed the generation, use, treatment, manufacture, storage, or disposal of
Hazardous Materials at, on or from the Assets, except in accordance with all
applicable Environmental Laws;
     (b) to HOLDINGS’ Knowledge, there has been no release of any Hazardous
Materials at, on, from or underlying any of the Assets other than such releases
that (i) are not required to be reported to a Governmental Authority, (ii) have
been reported to the appropriate Governmental Authority or (iii) were in
compliance with applicable Environmental Laws;
     (c) to HOLDINGS’ Knowledge, the Entities have secured all permits required
under Environmental Laws for the ownership, use and operation of the Assets and
the Entities are in compliance with such permits;

19



--------------------------------------------------------------------------------



 



     (d) HOLDINGS and its Affiliates have not received written inquiry or notice
of any actual or threatened Claim related to or arising under any Environmental
Law relating to the Assets;
     (e) none of HOLDINGS or the Entities is currently operating or required to
be operating any of the Assets under any compliance order, a decree or
agreement, any consent decree or order, or corrective action decree or order
issued by or entered into with any Governmental Authority under any
Environmental Law or any Law regarding health or safety in the work place;
     (f) to HOLDINGS’ Knowledge, the Entities have owned, used and operated the
Assets in compliance with Environmental Laws, except for any non-compliance
which has been remediated and brought into compliance with Environmental Laws;
and
     (g) to HOLDINGS’ Knowledge, none of the off-site locations where Hazardous
Materials from any of the Assets have been transported, stored, treated,
recycled, disposed of or released has been designated as a facility that is
subject to a Claim under any Environmental Laws.
     4.13 Employee Matters. At no time prior to the Effective Time will the
Entities have had any employees.
     4.14 Benefit Plan Liabilities. At no time prior to the Effective Time will
the Entities have maintained any Benefit Plans. At the Effective Time, the
Entities shall have no liability with respect to any Benefit Plans.
     4.15 No Foreign Person. HOLDINGS is not a “foreign person” as defined in
Section 1445 of the Code and in any regulations promulgated thereunder.
     4.16 Capitalization of the Subject Interests.
     (a) The Subject Interests (i) constitute 25.1% of the outstanding ownership
interests in the JV, (ii) were duly authorized, validly issued, fully paid and
non-assessable and (iii) were not issued in violation of any pre-emptive rights.
     (b) HOLDINGS and GP, as applicable, has good and valid title to the Subject
Interests conveyed by each of them and, except as provided or created by its
limited liability company agreement or other organizational or governance
documents, the Securities Act or applicable securities Laws, the Subject
Interests are free and clear of any (i) restrictions on transfer, Taxes, Liens,
Claims, or Proceedings or (ii) encumbrances, options, warrants, purchase rights,
contracts, commitments, equities or demands to the extent any of the same
contain or create any right to acquire all or any right in or to the Subject
Interests.
     (c) There are no existing rights, agreements or commitments of any
character obligating the Entities to issue, transfer or sell any additional
ownership rights or interests or any other securities (debt, equity or
otherwise) convertible into or exchangeable for

20



--------------------------------------------------------------------------------



 



such ownership rights or interests or repurchase, redeem or otherwise acquire
any such interest.
     4.17 Subsidiaries and Other Equity Interests. As of Closing, the JV will
not have any Subsidiaries or own, directly or indirectly, any equity interest in
any other Person except the limited liability company interests listed on
Schedule 4.17.
     4.18 Bank Accounts. Except as set forth on Schedule 4.18, FCV, DETG and ET
(and as of Closing, the JV), have no accounts or safe-deposit boxes with banks,
trust companies, savings and loan associations, or other financial institutions.
     4.19 [Reserved].
     4.20 Investment Intent. HOLDINGS and GP is acquiring the Units for its own
account, and not with a view to, or for sale in connection with, the
distribution thereof in violation of state or federal Law. HOLDINGS and GP
acknowledges that the Units have not been registered under the Securities Act or
the securities Laws of any state and neither HOLDINGS nor GP has any obligation
or right to register the Units except as set forth in the Limited Partnership
Agreement. Without such registration, the Units may not be sold, pledged,
hypothecated or otherwise transferred unless it is determined that registration
is not required. HOLDINGS, itself or through its officers, employees or agents,
has sufficient knowledge and experience in financial and business matters to be
capable of evaluating the merits and risks of an investment such as an
investment in the Units, and HOLDINGS, either alone or through its officers,
employees or agents, has evaluated the merits and risks of the investment in the
Units.
     4.21 Financial Statements; Internal Controls; Undisclosed Liabilities. To
HOLDINGS’ Knowledge:
     (a) Schedule 4.21 sets forth a true and complete copy of the [unaudited]
consolidated balance sheet as of December 31, 2008, and the unaudited
consolidated statement of changes in MLP’s equity, the unaudited consolidated
statement of operations, and unaudited consolidated statement of cash flow for
the twelve months ended December 31, 2008; and the audited consolidated balance
sheet as of December 31, 2007, and the audited consolidated statement of changes
in MLP’s equity, the audited consolidated statement of operations, and audited
consolidated statement of cash flow for the twelve months ended December 31,
2007 for the business of the JV (the “Annual Financial Statements”). The Annual
Financial Statements have been prepared in accordance with the requirements of
Regulation S-X adopted by the SEC.
     (b) There are no liabilities or obligations of the JV (whether known or
unknown and whether accrued, absolute, contingent or otherwise) and there are no
facts or circumstances that would reasonably be expected to result in any such
liabilities or obligations, other than (i) liabilities or obligations disclosed,
reflected or reserved against in the Annual Financial Statements, and
(ii) current liabilities incurred in the Ordinary Course of Business since
December 31, 2008.
     4.22 No Other Representations or Warranties; Schedules. HOLDINGS makes no
other express or implied representation or warranty with respect to the Entities
or any of their

21



--------------------------------------------------------------------------------



 



respective Affiliates, the Assets or the transactions contemplated by this
Agreement, and disclaims any other representations or warranties. The disclosure
of any matter or item in any schedule to this Agreement shall not be deemed to
constitute an acknowledgment that any such matter is required to be disclosed.
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF MLP
     MLP hereby represents and warrants to HOLDINGS:
     5.1 Organization, Good Standing, and Authorization. MLP is a limited
partnership duly formed, validly existing and in good standing under the Laws of
the State of Delaware. MLP has all requisite limited partnership power and
authority to enter into and perform this Agreement and the Transaction Documents
to which it is a party, to perform its obligations hereunder and thereunder and
to carry out the transactions contemplated herein and therein. The execution and
delivery of this Agreement and the Transaction Documents to which it is a party
and the consummation by MLP of the transactions contemplated herein have been
duly and validly authorized by all necessary limited partnership action by MLP.
This Agreement has been duly executed and delivered by MLP.
     5.2 Enforceability. This Agreement constitutes, and upon execution and
delivery of the Transaction Documents to which MLP is a party, such Transaction
Documents will constitute, valid and binding obligations of MLP, enforceable
against MLP in accordance with their terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium and other similar Laws affecting
creditor’s rights generally and general principles of equity.
     5.3 No Conflicts. The execution, delivery and performance by MLP of this
Agreement and the Transaction Documents and the consummation of the transactions
contemplated hereby or thereby, will not:
     (a) provided that any MLP Required Consents and Post-Closing Consents have
been obtained, conflict with, constitute a breach, violation or termination of,
give rise to any right of termination, cancellation or acceleration of or result
in the loss of any right or benefit under, any agreement to which MLP is a
party;
     (b) conflict with or violate the Limited Partnership Agreement or result in
the creation of a Lien on the Units; or
     (c) provided that all of the MLP Required Consents and Post Closing
Consents have been obtained, violate any Law applicable to MLP.
     5.4 Consents, Approvals, Authorizations and Governmental Regulations.
Except (i) for Post-Closing Consents, and (ii) as set forth in Schedule 5.4 and
(iii) as may be required under the HSR Act (the items described in clauses
(ii) and (iii) being collectively referred to as the “MLP Required Consents”),
no order, consent, waiver, permission, authorization or approval of, or
exemption by, or the giving of notice to or registration or filing with, any
Third Person, is necessary for MLP to execute, deliver and perform this
Agreement or the Transaction Documents to which it will be a party.

22



--------------------------------------------------------------------------------



 



     5.5 Litigation. There is no injunction, restraining order or Proceeding
pending against MLP that restrains or prohibits the consummation of the
transactions contemplated by this Agreement.
     5.6 Independent Investigation. MLP is knowledgeable in the business of
owning and operating natural gas and natural gas liquids facilities and has had
access to the Assets, the representatives of HOLDINGS and its Affiliates, and to
the records of HOLDINGS and its Affiliates with respect to the Assets. MLP
ACKNOWLEDGES THAT THE ASSETS ARE IN THEIR “AS IS, WHERE IS” CONDITION AND STATE
OF REPAIR, AND WITH ALL FAULTS AND DEFECTS, AND THAT, EXCEPT AS EXPRESSLY SET
OUT IN THIS AGREEMENT, HOLDINGS HAS MADE NO REPRESENTATION OR WARRANTY OF ANY
KIND OR NATURE, EXPRESS, IMPLIED OR STATUTORY, INCLUDING, BUT NOT LIMITED TO,
WARRANTIES OF MARKETABILITY, QUALITY, CONDITION, CONFORMITY TO SAMPLES,
MERCHANTABILITY, AND/OR FITNESS FOR A PARTICULAR PURPOSE, ALL OF WHICH ARE
EXPRESSLY DISCLAIMED BY HOLDINGS AND EXCEPT AS SET FORTH IN THIS AGREEMENT,
WAIVED BY MLP. MLP FURTHER ACKNOWLEDGES THAT: (I) THE ASSETS HAVE BEEN USED FOR
NATURAL GAS AND NATURAL GAS LIQUIDS OPERATIONS AND PHYSICAL CHANGES IN THE
ASSETS AND IN THE LANDS BURDENED THEREBY MAY HAVE OCCURRED AS A RESULT OF SUCH
USES; (II) THE ASSETS MAY INCLUDE BURIED PIPELINES AND OTHER EQUIPMENT, THE
LOCATIONS OF WHICH MAY NOT BE KNOWN BY HOLDINGS OR READILY APPARENT BY A
PHYSICAL INSPECTION OF THE ASSETS OR THE LANDS BURDENED THEREBY; (III) MLP SHALL
HAVE INSPECTED PRIOR TO CLOSING, OR SHALL BE DEEMED TO HAVE WAIVED ITS RIGHTS TO
INSPECT, THE ASSETS AND THE ASSOCIATED PREMISES, AND SATISFIED ITSELF AS TO
THEIR PHYSICAL AND ENVIRONMENTAL CONDITION, AND THAT MLP SHALL, SUBJECT TO THE
OTHER PROVISIONS OF THIS AGREEMENT, ACCEPT ALL OF THE SAME IN THEIR “AS IS,
WHERE IS” CONDITION AND STATE OF REPAIR, AND WITH ALL FAULTS AND DEFECTS,
INCLUDING, BUT NOT LIMITED TO, THE PRESENCE OF MAN-MADE MATERIAL FIBERS AND THE
PRESENCE, RELEASE OR DISPOSAL OF HAZARDOUS MATERIALS. EXCEPT AS EXPRESSLY SET
OUT IN THIS AGREEMENT, HOLDINGS MAKES NO REPRESENTATION OR WARRANTY, EXPRESS,
IMPLIED OR STATUTORY, AS TO (A) THE ACCURACY OR COMPLETENESS OF ANY DATA OR
RECORDS DELIVERED TO MLP WITH RESPECT TO THE INTERESTS, INCLUDING, WITHOUT
LIMITATION, ANY DESCRIPTION OF THE INTERESTS, PRICING ASSUMPTIONS, QUALITY OR
QUANTITY OF THE INTERESTS, FREEDOM FROM PATENT OR TRADEMARK INFRINGEMENT OR
(B) FUTURE VOLUMES OF HYDROCARBONS OR OTHER PRODUCTS TRANSPORTED, TREATED,
STORED OR PROCESSED THROUGH OR AT THE ASSETS. With respect to any projection or
forecast delivered by or on behalf of HOLDINGS or its Affiliates to MLP, MLP
acknowledges that (i) there are uncertainties inherent in attempting to make
such projections and forecasts, (ii) MLP is familiar with such uncertainties,
(iii) MLP is taking full responsibility for making its own evaluation of the
adequacy and accuracy of all such projections and forecasts furnished to MLP and
(iv) MLP will not have a claim against HOLDINGS or any of its advisors or
Affiliates with respect to such projections or forecasts.

23



--------------------------------------------------------------------------------



 



     5.7 Broker’s or Finder’s Fees. No investment banker, broker, finder or
other Person is entitled to any brokerage or finder’s fee or similar commission
in respect thereof based in any way on agreements, arrangements or
understandings made by or on behalf of MLP or any of its Affiliates which is, or
following the Closing would be, an obligation of HOLDINGS or any of its
Affiliates.
     5.8 Investment Intent. MLP is acquiring the Subject Interests for its own
account, and not with a view to, or for sale in connection with, the
distribution thereof in violation of state or federal Law. MLP acknowledges that
the Subject Interests have not been registered under the Securities Act or the
securities Laws of any state and neither HOLDINGS nor any of its Affiliates has
any obligation to register the Subject Interests. Without such registration, the
Subject Interests may not be sold, pledged, hypothecated or otherwise
transferred unless it is determined that registration is not required. MLP,
itself or through its officers, employees or agents, has sufficient knowledge
and experience in financial and business matters to be capable of evaluating the
merits and risks of an investment such as an investment in the Subject
Interests, and MLP, either alone or through its officers, employees or agents,
has evaluated the merits and risks of the investment in the Subject Interests.
     5.9 Available Funds. MLP will have at Closing, sufficient cash to enable it
to make payment in immediately available funds of the cash amount specified in
Section 2.2(ii) when due and any other amounts to be paid by it hereunder.
ARTICLE VI
COVENANTS AND ACCESS
     6.1 Conduct of Business. HOLDINGS and MIDSTREAM each covenants and agrees
that from and after the execution of this Agreement and until the Closing:
     (a) Without the prior written consent of MLP, (i) HOLDINGS will not, and
will not permit the Entities to sell, transfer, assign, convey or otherwise
dispose of any Assets other than (A) the transfer of the Excluded Assets;
(B) the sale of inventory in the Ordinary Course of Business or (C) the sale or
other disposition of equipment or other Personal Property which is replaced with
equipment or other Personal Property of comparable or better value and utility;
(ii) except for the existing Capital Projects, modify in any respect the East
Texas System that will require a capital expenditure in excess of $1,000,000 (as
to the 100% interest); (iii) make any adverse change in its sales, credit or
collection terms and conditions relating to the Assets; (iv) do any act or omit
to do any act which will cause a material breach in any Contract; or (v) unless
disputed in good faith, fail to pay when due all amounts owed under the
Contracts;
     (b) HOLDINGS will not allow the Entities to create or permit the creation
of any Lien on any Asset other than Permitted Encumbrances;
     (c) If HOLDINGS becomes aware of any event or development that it
reasonably believes is likely to cause a material breach or default hereunder or
to have a Material Adverse Effect, it will give prompt written notice to MLP;
and
     (d) HOLDINGS will and will cause the Entities to:

24



--------------------------------------------------------------------------------



 



     (i) maintain and operate the Assets in the Ordinary Course of Business,
including regular scheduled maintenance plans and capital expenditures, and pay
or cause to be paid all costs and expenses in connection therewith when due;
     (ii) carry on its business in respect of the Assets in substantially the
same manner as it has heretofore;
     (iii) use reasonable efforts to preserve its business in respect of the
Assets intact, to keep available the services of the employees involved in the
conduct of such business and to preserve the goodwill of customers having
business relations with the applicable Entities in respect of the Assets, in
each case, in all material respects;
     (iv) not abandon any of the Assets or liquidate, dissolve, recapitalize or
otherwise wind up its business;
     (v) comply in all material respects with all of the rules, regulations and
orders of any Governmental Authority applicable to the Assets;
     (vi) timely file, properly and accurately make in all material respects all
reports and filings required to be filed with the appropriate Governmental
Authority; and
     (vii) pay all Taxes with respect to the Assets which come due and payable
prior to the Closing Date;
     (viii) not make, amend or revoke any material election with respect to
Taxes;
     (ix) not amend its organizational documents;
     (x) not make any material change in any method of accounting or accounting
principles, practices or policies, other than those required by GAAP;
     (xi) not issue or sell any equity interests, notes, bonds or other
securities or incur, assume or guarantee any indebtedness for borrowed money, or
any option, warrant or right to acquire same;
     (xii) not (A) merge or consolidate with any Person; or (B) make any loan to
any Person (other than extensions of credit to customers in the Ordinary Course
of Business and inter-company loans under DCP Midstream, LLC’s cash management
system); and
     (xiii) maintain in full force and effect insurance policies covering the
Assets.

25



--------------------------------------------------------------------------------



 



     (xiv) with respect to the Contracts, not enter into any financial
derivatives that would be Assumed Obligations unless the same are in compliance
with MIDSTREAM’s risk management guidelines.
     6.2 Casualty Loss.
     (a) HOLDINGS shall promptly notify MLP of any Casualty Loss of which
HOLDINGS becomes aware prior to the Closing. If a Casualty Loss, other than the
East Texas Casualty Incident (addressed in (c) below), occurs and such Casualty
Loss would reasonably be expected to have a Material Adverse Effect (a “Material
Casualty Loss”), HOLDINGS shall have the right to extend the Closing Date for up
to forty-five (45) days for the purpose of repairing or replacing the Assets
destroyed or damaged by the Material Casualty Loss to the reasonable
satisfaction of MLP. If HOLDINGS does not repair or replace the Assets destroyed
or damaged by the Material Casualty Loss prior to the Closing to the reasonable
satisfaction of MLP and the Parties are unable to agree on a value to compensate
MLP for the Material Casualty Loss, MLP may terminate this Agreement upon
fifteen (15) days written notice to HOLDINGS.
     (b) If this Agreement is not terminated by MLP as provided in subsection
(a), MLP’s sole remedy with respect to any Casualty Loss in respect of Assets
which are not repaired or replaced prior to the Closing to the reasonable
satisfaction of MLP (but only to the extent not reflected in Net Working
Capital) is to accept a value estimated by HOLDINGS and agreed to by MLP to be
equal to 25.1% of the cost to repair or replace the Assets of any Entity
affected by the Casualty Loss, as applicable; provided that (A) if the Parties
cannot agree, then the Closing shall occur and either Party may submit the
determination of the costs of the Casualty Loss for resolution pursuant to
Section 11.8; and (B) with respect to any Casualty Loss, any insurance,
condemnation or taking proceeds shall become 25.1% the sole property of HOLDINGS
and GP, and 74.9% the sole property of the JV, to be managed pursuant to the
terms of the JV LLC Agreement, and each Party shall execute such assignments,
releases, resolutions or other documents as may be necessary to vest such
proceeds in the persons and percentages set forth above.
     (c) As to the East Texas Casualty Incident, HOLDINGS shall pay the costs
and expenses attributable to the Subject Interests as necessary to repair and
replace the damaged Facilities caused by the East Texas Casualty Incident prior
to the Closing, to the reasonable satisfaction of MLP. In consideration of
HOLDINGS’ obligation to pay the costs and expenses attributable to the Subject
Interests to repair and replace the Facilities damaged by the East Texas
Casualty Incident, any and all insurance proceeds attributable to the Subject
Interests that may be payable to the JV, MLP or any of their Affiliates in
respect of any claims made regarding the East Texas Casualty Incident (including
without limitation, property loss policy proceeds and business interruption
policy proceeds) shall be the sole property of HOLDINGS, and each Party shall
execute such assignments, releases, resolutions or other documents as may be
necessary to vest such proceeds in the persons and percentages set forth above.
HOLDINGS shall have the right to extend the Closing Date for up to forty-five
(45) days for the purpose of repairing or replacing the Facilities destroyed or
damaged by the East Texas Casualty Incident. If HOLDINGS does not repair or
replace the Assets destroyed or damaged by the East Texas Casualty

26



--------------------------------------------------------------------------------



 



Incident prior to the Closing to the reasonable satisfaction of MLP, and the
Parties are unable to agree on a value to compensate MLP for the East Texas
Casualty Incident’s effect on the Subject Interests, then MLP may terminate this
Agreement upon fifteen (15) days written notice to HOLDINGS.
     6.3 Access, Information and Access Indemnity.
     (a) Prior to Closing, HOLDINGS will make available at HOLDINGS’ offices to
MLP and MLP’s authorized representatives for examination as MLP may reasonably
request, all Records; provided, however, such material shall not include (i) any
proprietary data which relates to another business of HOLDINGS or its Affiliates
and is not primarily used in connection with the continued ownership, use or
operation of the Assets, (ii) any information subject to Third Person
confidentiality agreements for which a consent or waiver cannot be secured by
HOLDINGS or its Affiliates after reasonable efforts, or (iii) any information
which, if disclosed, would violate an attorney-client privilege or would
constitute a waiver of rights as to attorney work product or attorney-client
privileged communications.
     (b) Subject to subsection (a) above, HOLDINGS shall permit MLP and MLP’s
authorized representatives to consult with employees of HOLDINGS and its
Affiliates during the business hours of 8:00 a.m. to 5:00 p.m. (local time),
Monday through Friday and to conduct, at MLP’s sole risk and expense,
inspections and inventories of the Assets and to examine all Records over which
HOLDINGS and its Affiliates have control. HOLDINGS shall also coordinate, in
advance, with MLP to allow site visits and inspections at the field sites on
Saturdays unless operational conditions would reasonably prohibit such access.
     (c) MLP SHALL PROTECT, DEFEND, INDEMNIFY AND HOLD THE HOLDINGS’ INDEMNITEES
HARMLESS FROM AND AGAINST ANY AND ALL CLAIMS AND LOSSES OCCURRING ON OR TO THE
ASSETS CAUSED BY THE ACTS OR OMISSIONS OF MLP, MLP’S AFFILIATES OR ANY PERSON
ACTING ON MLP’S OR ITS AFFILIATES’ BEHALF IN CONNECTION WITH ANY DUE DILIGENCE
CONDUCTED PURSUANT TO OR IN CONNECTION WITH THIS AGREEMENT PRIOR TO CLOSING,
INCLUDING ANY SITE VISITS AND ENVIRONMENTAL SAMPLING; PROVIDED, HOWEVER, THE
FOREGOING OBLIGATION OF MLP SHALL NOT APPLY WITH RESPECT TO ANY ENVIRONMENTAL
CONDITIONS TO THE EXTENT EXISTING PRIOR TO THE CONDUCT OF SUCH DUE DILIGENCE
WHICH ARE DISCOVERED DURING SUCH DUE DILIGENCE. MLP shall comply in all material
respects with all rules, regulations, policies and instructions issued by
HOLDINGS, GP or any Third Person operator regarding MLP’s actions prior to
Closing while upon, entering or leaving any property included in the Assets,
including any insurance requirements that HOLDINGS may impose on contractors
authorized to perform work on any property owned or operated by HOLDINGS.
     6.4 Regulatory Filings; Hart-Scott-Rodino Filing.

27



--------------------------------------------------------------------------------



 



     (a) MLP and HOLDINGS will take all commercially reasonable actions
necessary or desirable, and proceed diligently and in good faith and use all
commercially reasonable efforts, as promptly as practicable to obtain all
consents, approvals or actions of, to make all filings with, and to give all
notices to, Governmental Authorities required to accomplish the transactions
contemplated by this Agreement; provided, however, that the cost to obtain
Post-Closing Consents shall be borne by MLP.
     (b) The Parties shall make any filings required under the HSR Act on or
prior to five (5) days after the date of this Agreement and provide such
information to the FTC as is required in connection with the HSR Act as soon as
practicable after a request therefore.
     (c) Notwithstanding any provision herein to the contrary, each of the
Parties will (i) use reasonable efforts to comply as expeditiously as possible
with all lawful requests of Governmental Authorities for additional information
and documents pursuant to the HSR Act, (ii) not (A) extend any waiting period
under the HSR Act or (B) enter into any voluntary agreement with any
Governmental Authority not to consummate the transactions contemplated by this
Agreement, except with the prior consent of the other Party, and (iii) cooperate
with each other and use reasonable efforts to obtain the requisite approval of
the FTC and DOJ; provided, however, that the Parties are not obligated to accept
any conditional approval or divest any of the Assets or any of their properties.
     (d) MLP will be responsible for paying the filing fees required with
respect to any filing under the HSR Act.
     6.5 Limitation on Casualty Losses and Other Matters. Notwithstanding any
provision herein to the contrary, if either HOLDINGS or MLP reasonably
determines that the anticipated aggregate value of any Casualty Losses and a
good faith estimate of HOLDINGS’ liability with respect to breaches of
representations and warranties of which either HOLDINGS or MLP has provided
notice to the other prior to Closing, exceeds $2,500,000, then such Party shall
provide written notice to the other of such determination together with the
notifying Party’s calculations of the estimated costs, payments, reductions and
liabilities supporting such determination. Notwithstanding Section 9.1(c), upon
the other Party’s receipt of such notice, the Party receiving the notice shall
have the right to terminate this Agreement at any time prior to Closing upon ten
(10) days written notice to the other Party.
     6.6 Supplements to Exhibits and Schedules. HOLDINGS may, from time to time,
by written notice to MLP at any time prior to the Closing Date, supplement or
amend the Exhibits and Schedules to correct any matter that would constitute a
breach of any representation or warranty of HOLDINGS herein contained. MLP shall
have a minimum of five (5) Business Days to review such supplement or amendment
and the Closing shall be extended as required to allow MLP to do so; provided,
however, if MLP reasonably determines that any individual new disclosure item
set forth in any such supplement or amendment would increase the amount of the
Assumed Obligations by more than $50,000, then MLP shall notify HOLDINGS of such
determination together with MLP’s calculations of such increase in the amount of
the Assumed Obligations. Promptly upon HOLDINGS’ receipt of such written notice,
the Parties shall endeavor in good faith to agree to a value to be paid by
HOLDINGS to MLP therefor or other

28



--------------------------------------------------------------------------------



 



mutually agreeable remedy to address the matters which are the subject of such
supplement(s) and amendment(s) to the Exhibits and Schedules. If within fifteen
(15) days of HOLDINGS’ receipt of such written notice, the Parties have not
agreed to a value to be paid by HOLDINGS to MLP therefore or another mutually
agreeable remedy, MLP shall have the right to terminate this Agreement at any
time during the five (5) Business Days following the expiration of such fifteen
(15) day period by provision of written notice to HOLDINGS. Notwithstanding any
other provision hereof, if the Closing occurs, any such supplement or amendment
will be effective to cure and correct for all purposes any breach of any
representation or warranty that would have existed if such supplement or
amendment had not been made.
     6.7 Preservation of Records. For a period of seven (7) years after the
Closing Date, the Party in possession of the originals of the Records will
retain such Records at its sole cost and expense and will make such Records
available to the other Party to the extent pertaining to such other Parties’
obligations hereunder upon reasonable notice for inspection and/or copying, at
the expense of the requesting Party, at the headquarters of the Party in
possession (or at such other location in the United States as the Party in
possession may designate in writing to the other Party) at reasonable times and
during regular office hours. MLP agrees that HOLDINGS may retain a copy of the
Records to the extent such Records pertain to its obligations hereunder.
     6.8 [Reserved]
     6.9 Capital Projects.
     (a) One or more of the Entities is undertaking the ongoing construction of
the natural gas gathering systems, inlet liquid handling facilities, and flare
systems described by open AFE on Schedule 6.9 (the “Capital Projects”). HOLDINGS
or its Affiliates shall continue to pursue the construction, on the JV’s behalf,
of the Capital Projects through the Effective Time, and, from and after the
Effective Time until the third anniversary thereof, HOLDINGS will reimburse the
JV on a monthly basis solely for those costs and expenses incurred by the JV to
complete the Capital Projects that are attributable to the Subject Interests.
     (b) Notwithstanding anything to the contrary set forth in this Agreement,
any other capital expenditures for projects or maintenance capital (but
excluding capital expenditures related to the Capital Projects or Casualty
Losses (collectively, the “New Capital Projects”) incurred between the Execution
Date and Closing and attributable to the Subject Interests shall be reimbursed
by MLP to HOLDINGS as provided in Section 2.2.
     (c) Upon Closing, HOLDINGS’ and its Affiliates’ obligations for the payment
or reimbursement of costs and expenses with respect to the East Texas Inlet
Liquid Handling Facilities (as such obligations are outlined in Section 6.9 of
the Prior Contribution Agreement) shall terminate and be deemed fully satisfied,
completed, and superseded, and neither HOLDINGS nor the MLP shall have any
further obligation, duty or responsibility to make any payment or perform any
duty, obligation or action under Section 6.9(c) of the Prior Contribution
Agreement from and after the Closing.

29



--------------------------------------------------------------------------------



 



     6.10 [Reserved]
     6.11 Tax Covenants; Preparation of Tax Returns. The MLP shall cause the JV
to prepare and file, or cause to be prepared and filed, all Tax Returns required
to be filed by the Entities and also shall cause the JV to cause the Entities to
pay the Taxes shown to be due thereon; provided, however, that MIDSTREAM shall
promptly reimburse the MLP for the portion of such Tax attributable to the
Subject Interests that relates to a Pre-Closing Tax Period, to the extent not
accrued in the Final Settlement Statement. MIDSTREAM shall furnish to the MLP
all information and records reasonably requested by the MLP for use in
preparation of any Tax Returns. The Parties shall cause the MLP to allow
MIDSTREAM to review, comment upon and reasonably approve without undue delay any
Tax Return at any time during the twenty (20) day period immediately preceding
the filing of such Tax Return.
     6.12 Financial Statements and Financial Records. HOLDINGS shall consent to
the inclusion or incorporation by reference of the Annual Financial Statements
in any registration statement, report or other document of MLP or any of its
Affiliates to be filed with the SEC in which MLP or such Affiliate reasonably
determines that the SEC Financial Statements are required to be included or
incorporated by reference to satisfy any rule or regulation of the SEC or to
satisfy relevant disclosure obligations under the Securities Act of 1933, as
amended, or the Securities Exchange Act of 1934, as amended. HOLDINGS shall
cause its auditors to consent to the inclusion or incorporation by reference of
its audit opinion with respect to the Annual Financial Statements in any such
registration statement, report or other document and, in connection therewith,
HOLDINGS shall execute and deliver to its auditors such representation letters,
in form and substance customary for representation letters provided to external
audit firms by management of the company whose financial statements are the
subject of an audit, as may be reasonably requested by its auditors.
ARTICLE VII
CONDITIONS TO CLOSING
     7.1 HOLDINGS’/GP’s Conditions. The obligation of HOLDINGS and GP to close
is subject to the satisfaction of the following conditions, any of which may be
waived in HOLDINGS’ sole discretion:
     (a) The representations of MLP contained in Article V shall be true, in all
material respects (or, in the case of representations or warranties that are
already qualified by a materiality standard, shall be true in all respects) on
and as of Closing.
     (b) MLP shall have performed in all material respects the obligations,
covenants and agreements of MLP contained herein.
     (c) There is no injunction, restraining order or Proceeding pending against
HOLDINGS or the Entities that restrains or prohibits the consummation of the
transactions contemplated by this Agreement.
     (d) All of HOLDINGS’ Required Consents, MLP’s Required Consents, consents
under the Real Property Interests, Contracts and Permits and consents or

30



--------------------------------------------------------------------------------



 



approvals under the HSR Act (or expiration of the waiting period) shall have
been obtained.
     (e) MLP shall have made all deliveries in accordance with Section 8.2(b).
     7.2 MLP’s Conditions. The obligation of MLP to close is subject to the
satisfaction of the following conditions, any of which may be waived in its sole
discretion:
     (a) The representations of HOLDINGS contained in Article IV shall be true,
in all material respects (or in the case of representations or warranties that
are already qualified by a materiality standard, shall be true in all respects)
on and as of the Closing.
     (b) HOLDINGS shall have performed, in all material respects, the
obligations, covenants and agreements of HOLDINGS contained herein.
     (c) There is no injunction, restraining order or Proceeding pending against
HOLDINGS or the Entities that restrains or prohibits the consummation of the
transactions contemplated by this Agreement.
     (d) All of HOLDINGS’ Required Consents, MLP’s Required Consents, consents
under the Real Property Interests, Contracts and Permits and consents or
approvals under the HSR Act (or expiration of the waiting period) shall have
been obtained.
     (e) There shall have been no events or occurrences that could reasonably be
expected to have a Material Adverse Effect.
     (f) HOLDINGS shall have delivered all documents in accordance with Section
8.2(a).
     (g) MLP shall have received audited financial statements for the JV for the
year ended December 31, 2008, that are satisfactory to MLP in its sole
discretion.
     7.3 Exceptions. Notwithstanding the provisions of Sections 7.1(a) and (b)
and 7.2(a) and (b), no Party shall have the right to refuse to close the
transaction contemplated hereby by reason of this Article VII unless (a) in the
case of HOLDINGS and GP , the sum of all representations of MLP contained in
Article V which are not true and all obligations, covenants and agreements which
MLP has failed to perform, would reasonably be expected to have a Material
Adverse Effect, and (b) in the case of MLP, the sum of all representations of
HOLDINGS and GP contained in Article IV which are not true and all obligations,
covenants and agreements which HOLDINGS and GP has failed to perform, would
reasonably be expected to have a Material Adverse Effect.
ARTICLE VIII
CLOSING
     8.1 Time and Place of Closing. The consummation of the transactions
contemplated by this Agreement (the “Closing”) shall take place in the offices
of MIDSTREAM in Denver,

31



--------------------------------------------------------------------------------



 



Colorado at (a) a pre-closing at 9:00 a.m. on March 31, 2009 (at which the
Transaction Documents and Officer’s Certificates will be executed) and (b) a
final closing at 9:00 a.m. Denver time on April 1, 2009 (unless such date is
otherwise extended by either HOLDINGS or MLP as permitted hereunder); or on the
last day of the month following the receipt of the consents required by
Sections 7.1(d) and 7.2(d) (if later than the foregoing specified date of
Closing), or such other time and place as the Parties agree to in writing (the
“Closing Date”), and shall be effective as of the Effective Time.
     8.2 Deliveries at Closing. At the Closing,
     (a) HOLDINGS and GP, as applicable, will execute and deliver or cause to be
executed and delivered to MLP:
     (i) Each of the Transaction Documents to which HOLDINGS, GP or Affiliates
are a party;
     (ii) Certificates of a corporate officer or other authorized person dated
the Closing Date, certifying on behalf of HOLDINGS and GP that the conditions in
Sections 7.2(a) and (b) have been fulfilled.
     (b) MLP will execute and deliver or cause to be executed and delivered to
HOLDINGS and GP:
     (i) Each of the Transaction Documents to which MLP or MLP’s Affiliates are
a party;
     (ii) A certificate of a corporate officer or other authorized person dated
the Closing Date certifying on behalf of MLP that the conditions in Sections
7.1(a) and (b) have been fulfilled;
     (iii) Certificates for Class D Units, determined in accordance with
Sections 2.2 and 2.3;
     (iv) A wire transfer to HOLDINGS and GP of the amounts due with respect to
the Total Net Working Capital and New Capital Projects (as set forth in the
Preliminary Settlement Statement).
ARTICLE IX
TERMINATION
     9.1 Termination. This Agreement may be terminated and the transactions
contemplated hereby abandoned as follows:
     (a) HOLDINGS and MLP may elect to terminate this Agreement at any time
prior to the Closing by mutual written consent thereof;
     (b) Either HOLDINGS or MLP by written notice to the other may terminate
this Agreement if the Closing shall not have occurred on or before June 1, 2009;

32



--------------------------------------------------------------------------------



 



provided, however, that neither Party may terminate this Agreement if such Party
is at such time in material breach of any provision of this Agreement;
     (c) HOLDINGS and MLP may each terminate this Agreement at any time on or
prior to the Closing if either MLP, on the one hand, or HOLDINGS, on the other
hand, shall have materially breached any representations, warranties or
covenants thereof herein contained with the sum of such breach or breaches
reasonably expected to have a Material Adverse Effect and the same is not cured
within thirty (30) days after receipt of written notice thereof from the
applicable non-breaching Party; provided, however, that neither Party may
terminate this Agreement if such Party is at such time in material breach of any
representations, warranties or covenants of such Party; and
     (d) In addition to the foregoing, any Party may terminate this Agreement to
the extent such termination is expressly authorized by another provision of this
Agreement.
     9.2 Effect of Termination Prior to Closing. If Closing does not occur as a
result of any Party exercising its right to terminate pursuant to Section 9.1,
then no Party shall have any further rights or obligations under this Agreement,
except that (i) nothing herein shall relieve any Party from any liability for
any willful breach of this Agreement, and (ii) the provisions of Section 6.3(c)
and Article XI shall survive any termination of this Agreement.
ARTICLE X
INDEMNIFICATION
     10.1 Indemnification by MLP. Effective upon Closing, MLP shall defend,
indemnify and hold harmless HOLDINGS and its Affiliates, and all of its and
their directors, officers, employees, partners, members, contractors, agents,
and representatives (collectively, the “HOLDINGS Indemnitees”) from and against
any and all Losses asserted against, resulting from, imposed upon or incurred by
any of the HOLDINGS Indemnitees as a result of or arising out of:
     (a) the breach of any of the representations or warranties under Article V;
     (b) the breach of any covenants or agreements of MLP contained in this
Agreement; and
     (c) to the extent that HOLDINGS is not required to indemnify any of the MLP
Indemnitees pursuant to Section 10.2, the Assumed Obligations.
     10.2 Indemnification by HOLDINGS. Effective upon Closing, HOLDINGS shall
defend, indemnify and hold harmless MLP and its Affiliates, and all of its and
their directors, officers, employees, partners, members, contractors, agents,
and representatives (collectively, the “MLP Indemnitees”) from and against any
and all Losses asserted against, resulting from, imposed upon or incurred by any
of the MLP Indemnitees as a result of or arising out of:
     (a) the breach of any of the representations or warranties under Article IV
(other than Sections 4.1, 4.2, 4.16 and 4.17),

33



--------------------------------------------------------------------------------



 



     (b) subject to Section 6.9, to the extent not accounted for in the Final
Settlement Statement, Claims asserted within one (1) year after Closing to the
extent related to underpayment of trade payables for periods prior to the
Effective Time;
     (c) with respect to the Former UP Fuels Properties, Claims by Governmental
Authorities asserted within two (2) years after Closing to the extent related to
fines and penalties for periods between April 1, 1999 and Closing;
     (d) with respect to the Former Gulf South Properties, Claims by
Governmental Authorities asserted within two (2) years after Closing to the
extent related to fines and penalties for periods between March 31, 2005 and
Closing;
     (e) to the extent and subject to any limitations provided therein, any
matters set forth on Schedule 10.2(e);
     (f) the breach of any of the representations or warranties under
Sections 4.1, 4.2, 4.16 and 4.17 or the covenants or agreements of HOLDINGS
contained in this Agreement; and
     (g) any Reserved Liabilities.
     10.3 Deductibles, Caps, Survival and Certain Limitations.
     (a) Subject to this Section 10.3, all representations, warranties,
covenants and indemnities made by the Parties in this Agreement or pursuant
hereto shall survive the Closing as hereinafter provided, and shall not be
merged into any instruments or agreements delivered at Closing.
     (b) With respect to the obligations of HOLDINGS:
     (i) under Sections 10.2(a) or (b), none of the MLP Indemnitees shall be
entitled to assert any right to indemnification after one (1) year from the
Closing;
     (ii) under Section 10.2(c) or (d), none of the MLP Indemnitees shall be
entitled to assert any right to indemnification after two (2) years from the
Closing;
     (iii) under Section 10.2(a), none of the MLP Indemnitees shall be entitled
to assert any right to indemnification unless the individual claim or series of
related claims which arise out of substantially the same facts and circumstances
exceeds $50,000 (“Qualified Claims”);
     (iv) under Section 10.2(a), none of the MLP Indemnitees shall be entitled
to assert any right to indemnification unless Qualified Claims for which
indemnity is only provided under Section 10.2(a) shall in the aggregate exceed
$450,000 and then only to the extent that all such Qualified Claims exceed said
amount;

34



--------------------------------------------------------------------------------



 



     (v) under Section 10.2(a), none of the MLP Indemnitees shall be entitled to
indemnification for any amount in excess of $4,500,000; and
     (vi) Any indemnification or payment obligations of HOLDINGS under
Section 10.2 resulting from HOLDINGS’ breach of its representations, warranties,
covenants or agreements, shall be limited to Losses that are attributable to the
Subject Interests or to the transactions pursuant to which MLP acquires the
Subject Interests under this Agreement, and MLP shall have no right to assert
any claim under this Agreement related to the 25% member interest in the JV that
was acquired under the Prior Contribution Agreement. Notwithstanding the
foregoing, the indemnification rights of MLP and any MLP Indemnitee under the
Prior Contribution Agreement shall not be terminated or impaired by any
provision this Agreement, including, without limitation, MLP’s or any MLP
Indemnitee’s right to be indemnified for HOLDINGS’ breach of any representation,
warranty, covenant or agreement under the Prior Contribution Agreement.
     (c) Any claim for indemnity under this Agreement made by a Party Indemnitee
shall be in writing, be delivered in good faith prior to the expiration of the
respective survival period under Section 10.3(b) (to the extent applicable), and
specify in reasonable detail the specific nature of the claim for
indemnification hereunder (“Claim Notice”). Any such claim that is described in
a timely (if applicable) delivered Claim Notice shall survive with respect to
the specific matter described therein.
     (d) Notwithstanding anything contained herein to the contrary, in no event
shall HOLDINGS be obligated under this Agreement to indemnify (or be otherwise
liable hereunder in any way whatsoever to) any of the MLP Indemnitees with
respect to a breach of any representation or warranty, if MLP had Knowledge
thereof at Closing and failed to notify HOLDINGS of such breach prior to
Closing. Unless HOLDINGS or a Third Person shall have made a claim or demand or
it appears reasonably likely that such a claim or demand appears reasonably
likely, MLP shall not take any voluntary action that is intended by MLP to cause
a Claim to be initiated that would be subject to indemnification by HOLDINGS.
     (e) All Losses indemnified hereunder shall be determined net of any
(i) Third Person Awards, (ii) Tax Benefits; and (iii) amount which specifically
pertains to such Loss and is reflected in the calculations of the amounts set
forth on the Final Settlement Statement.
     10.4 Notice of Asserted Liability; Opportunity to Defend.
     (a) All claims for indemnification hereunder shall be subject to the
provisions of this Section 10.4. Any person claiming indemnification hereunder
is referred to herein as the “Indemnified Party” or “Indemnitee” and any person
against whom such claims are asserted hereunder is referred to herein as the
“Indemnifying Party” or “Indemnitor.”

35



--------------------------------------------------------------------------------



 



     (b) If any Claim is asserted against or any Loss is sought to be collected
from an Indemnified Party, the Indemnified Party shall with reasonable
promptness provide to the Indemnifying Party a Claim Notice. The failure to give
any such Claim Notice shall not otherwise affect the rights of the Indemnified
Party to indemnification hereunder unless the Indemnified Party has proceeded to
contest, defend or settle such Claim or remedy such a Loss with respect to which
it has failed to give a Claim Notice to the Indemnifying Party, but only to the
extent the Indemnifying Party is prejudiced thereby. Additionally, to the extent
the Indemnifying Party is prejudiced thereby, the failure to provide a Claim
Notice to the Indemnifying Party shall relieve the Indemnifying Party from
liability for such Claims and Losses that it may have to the Indemnified Party,
but only to the extent the liability for such Claims or Losses is directly
attributable to such failure to provide the Claim Notice.
     (c) The Indemnifying Party shall have thirty (30) days from the personal
delivery or receipt of the Claim Notice (the “Notice Period”) to notify the
Indemnified Party (i) whether or not it disputes the liability to the
Indemnified Party hereunder with respect to the Claim or Loss, and in the event
of a dispute, such dispute shall be resolved in the manner set forth in
Section 11.8 hereof, (ii) in the case where Losses are asserted against or
sought to be collected from an Indemnifying Party by the Indemnified Party,
whether or not the Indemnifying Party shall at its own sole cost and expense
remedy such Losses or (iii) in the case where Claims are asserted against or
sought to be collected from an Indemnified Party, whether or not the
Indemnifying Party shall at its own sole cost and expense defend the Indemnified
Party against such Claim; provided however, that any Indemnified Party is hereby
authorized prior to and during the Notice Period to file any motion, answer or
other pleading that it shall deem necessary or appropriate to protect its
interests or those of the Indemnifying Party (and of which it shall have given
notice and opportunity to comment to the Indemnifying Party) and not prejudicial
to the Indemnifying Party.
     (d) If the Indemnifying Party does not give notice to the Indemnified Party
of its election to contest and defend any such Claim described in
Section 10.4(c)(iii) within the Notice Period, then the Indemnifying Party shall
be bound by the result obtained with respect thereto by the Indemnified Party
and shall be responsible for all costs incurred in connection therewith.
     (e) If the Indemnifying Party is obligated to defend and indemnify the
Indemnified Party, and the Parties have a conflict of interest with respect to
any such Claim, then the Indemnified Party may, in its sole discretion,
separately and independently contest and defend such Claim, and the Indemnifying
Party shall be bound by the result obtained with respect thereto by the
Indemnified Party and shall be responsible for all costs incurred in connection
therewith.
     (f) If the Indemnifying Party notifies the Indemnified Party within the
Notice Period that it shall defend the Indemnified Party against a Claim, the
Indemnifying Party shall have the right to defend all appropriate Proceedings,
and with counsel of its own choosing (but reasonably satisfactory to the
Indemnified Party) and such Proceedings shall be promptly settled (subject to
obtaining a full and complete release of all

36



--------------------------------------------------------------------------------



 



Indemnified Parties) or prosecuted by it to a final conclusion. If the
Indemnified Party desires to participate in, but not control, any such defense
or settlement it may do so at its sole cost and expense. If the Indemnified
Party joins in any such Claim, the Indemnifying Party shall have full authority
to determine all action to be taken with respect thereto, as long as such action
could not create a liability to any of the Indemnified Parties, in which case,
such action would require the prior written consent of any Indemnified Party so
affected.
     (g) If requested by the Indemnifying Party, the Indemnified Party agrees to
cooperate with the Indemnifying Party and its counsel in contesting any Claim
and in making any counterclaim against the Third Person asserting the Claim, or
any cross-complaint against any person as long as such cooperation, counterclaim
or cross-complaint could not create a liability to any of the Indemnified
Parties.
     (h) At any time after the commencement of defense by Indemnifying Party
under Section 10.4(f) above of any Claim, the Indemnifying Party may request the
Indemnified Party to agree in writing to the abandonment of such contest or to
the payment or compromise by the Indemnifying Party of the asserted Claim, but
only if the Indemnifying Party agrees in writing to be solely liable for such
Claim; whereupon such action shall be taken unless the Indemnified Party
determines that the contest should be continued and notifies the Indemnifying
Party in writing within fifteen (15) days of such request from the Indemnifying
Party. If the Indemnified Party determines that the contest should be continued,
the amount for which the Indemnifying Party would otherwise be liable hereunder
shall not exceed the amount which the Indemnifying Party had agreed to pay to
compromise such Claim; provided that, the other Person to the contested Claim
had agreed in writing to accept such amount in payment or compromise of the
Claim as of the time the Indemnifying Party made its request therefor to the
Indemnified Party, and further provided that, under such proposed compromise,
the Indemnified Party would be fully and completely released from any further
liability or obligation with respect to the matters which are the subject of
such contested Claim.
     10.5 Materiality Conditions. For purposes of determining whether an event
described in this Article X has occurred for which indemnification under this
Article X can be sought, any requirement in any representation, warranty,
covenant or agreement by HOLDINGS or MLP, as applicable, contained in this
Agreement that an event or fact be “material,” “Material,” meet a certain
minimum dollar threshold or have a “Material Adverse Effect” or a material
adverse effect (each a “Materiality Condition”) in order for such event or fact
to constitute a misrepresentation or breach of such representation, warranty,
covenant or agreement under this Agreement, such Materiality Condition shall be
disregarded and such representations, warranties, covenants or agreements shall
be construed solely for purposes of this Article X as if they did not contain
such Materiality Conditions. Notwithstanding anything in this Section 10.5, any
claim for indemnification under this Article X will be subject to Section 10.3.
     10.6 Exclusive Remedy. AS BETWEEN THE MLP INDEMNITEES AND THE HOLDINGS
INDEMNITEES, AFTER CLOSING (A) THE EXPRESS INDEMNIFICATION PROVISIONS SET FORTH
IN THIS AGREEMENT, WILL BE THE SOLE AND EXCLUSIVE RIGHTS, OBLIGATIONS AND
REMEDIES OF THE PARTIES WITH

37



--------------------------------------------------------------------------------



 



RESPECT TO SAID AGREEMENT AND THE EVENTS GIVING RISE THERETO, AND THE
TRANSACTIONS PROVIDED FOR THEREIN OR CONTEMPLATED THEREBY (OTHER THAN THE OTHER
TRANSACTION DOCUMENTS) AND (B) NO PARTY HERETO NOR ANY OF ITS RESPECTIVE
SUCCESSORS OR ASSIGNS SHALL HAVE ANY RIGHTS AGAINST ANY OTHER PARTY OR ITS
AFFILIATES WITH RESPECT TO THE TRANSACTIONS PROVIDED FOR HEREIN OTHER THAN AS IS
EXPRESSLY PROVIDED IN THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS.
     10.7 Negligence and Strict Liability Waiver. WITHOUT LIMITING OR ENLARGING
THE SCOPE OF THE INDEMNIFICATION OBLIGATIONS SET FORTH IN THIS AGREEMENT, AN
INDEMNIFIED PARTY SHALL BE ENTITLED TO INDEMNIFICATION UNDER THIS AGREEMENT IN
ACCORDANCE WITH THE TERMS HEREOF, REGARDLESS OF WHETHER THE LOSS OR CLAIM GIVING
RISE TO SUCH INDEMNIFICATION OBLIGATION IS THE RESULT OF THE SOLE, CONCURRENT OR
COMPARATIVE NEGLIGENCE, STRICT LIABILITY, OR VIOLATION OF ANY LAW OF OR BY SUCH
INDEMNIFIED PARTY.
     10.8 Limitation on Damages. NOTWITHSTANDING ANYTHING TO THE CONTRARY IN
THIS AGREEMENT, IN NO EVENT SHALL ANY OF HOLDINGS, GP OR MLP BE LIABLE TO THE
OTHER, OR TO THE OTHERS’ INDEMNITEES, UNDER THIS AGREEMENT FOR ANY EXEMPLARY,
PUNITIVE, REMOTE, SPECULATIVE, CONSEQUENTIAL, SPECIAL OR INCIDENTAL DAMAGES OR
LOSS OF PROFITS; PROVIDED THAT, IF ANY OF THE HOLDINGS INDEMNITEES OR MLP
INDEMNITEES IS HELD LIABLE TO A THIRD PERSON FOR ANY SUCH DAMAGES AND THE
INDEMNITOR IS OBLIGATED TO INDEMNIFY SUCH HOLDINGS INDEMNITEES OR MLP
INDEMNITEES FOR THE MATTER THAT GAVE RISE TO SUCH DAMAGES, THE INDEMNITOR SHALL
BE LIABLE FOR, AND OBLIGATED TO REIMBURSE SUCH INDEMNITEES FOR SUCH DAMAGES.
     10.9 Bold and/or Capitalized Letters. THE PARTIES AGREE THAT THE BOLD
AND/OR CAPITALIZED LETTERS IN THIS AGREEMENT CONSTITUTE CONSPICUOUS LEGENDS.
ARTICLE XI
MISCELLANEOUS PROVISIONS
     11.1 Expenses. Unless otherwise specifically provided for herein, each
Party will bear its own costs and expenses (including legal fees and expenses)
incurred in connection with the negotiation of this Agreement and the
transactions contemplated hereby; provided that HOLDINGS will bear the cost of
all Post-Closing Consents which must be obtained from any railroad.
     11.2 Further Assurances. From time to time, and without further
consideration, each Party will execute and deliver to the other Party such
documents and take such actions as the other Party may reasonably request in
order to more effectively implement and carry into effect the transactions
contemplated by this Agreement.

38



--------------------------------------------------------------------------------



 



     11.3 Transfer Taxes. The Parties believe that the contribution of the
Subject Interests as provided for herein is exempt from or is otherwise not
subject to any and all sales, use, transfer, or similar Taxes. If any such
sales, transfer, use or similar Taxes are due or should hereafter become due
(including penalty and interest thereon) by reason of this transaction, MLP
shall timely pay and solely bear all such type of Taxes.
     11.4 Assignment. Neither Party may assign this Agreement or any of its
rights or obligations arising hereunder without the prior written consent of the
other Party; provided, however, MLP shall be permitted to assign this Agreement
to an Affiliate prior to Closing, provided, that, notwithstanding such
assignment, MLP shall continue to remain responsible for all obligations of MLP
hereunder following such assignment.
     11.5 Entire Agreement, No Amendment of Prior Transaction Agreement,
Amendments and Waiver. This Agreement, together with the Transaction Documents
and all certificates, documents, instruments and writings that are delivered
pursuant hereto and thereto contain the entire understanding of the Parties with
respect to the transactions contemplated hereby and supersede all prior
agreements, arrangements and understandings relating to the subject matter
hereof. Except as specified in Section 6.9, no term, provision or aspect of this
Agreement or of any other Transaction Document shall have the effect of
terminating, amending, extending, or enlarging or limiting the scope or intent,
or of in any manner superseding the Prior Contribution Agreement or the
transactions documents executed in connection therewith. This Agreement may be
amended, superseded or canceled only by a written instrument duly executed by
the Parties specifically stating that it amends, supersedes or cancels this
Agreement. Any of the terms of this Agreement and any condition to a Party’s
obligations hereunder may be waived only in writing by that Party specifically
stating that it waives a term or condition hereof. No waiver by either Party of
any one or more conditions or defaults by the other in performance of any of the
provisions of this Agreement shall operate or be construed as a waiver of any
future conditions or defaults, whether of a like or different character, nor
shall the waiver constitute a continuing waiver unless otherwise expressly
provided.
     11.6 Severability. Each portion of this Agreement is intended to be
severable. If any term or provision hereof is illegal or invalid for any reason
whatsoever, such illegality or invalidity shall not affect the validity of the
remainder of this Agreement.
     11.7 Counterparts. This Agreement may be executed simultaneously in any
number of counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.
     11.8 Governing Law, Dispute Resolution and Arbitration.
     (a) Governing Law. This Agreement shall be governed by, enforced in
accordance with, and interpreted under, the Laws of the State of Colorado,
without reference to conflicts of Laws principles.
     (b) Negotiation. In the event of any Arbitral Dispute, the Parties shall
promptly seek to resolve any such Arbitral Dispute by negotiations between
senior executives of the Parties who have authority to settle the Arbitral
Dispute. When a Party

39



--------------------------------------------------------------------------------



 



believes there is an Arbitral Dispute under this Agreement that Party will give
the other Party written notice of the Arbitral Dispute. Within thirty (30) days
after receipt of such notice, the receiving Party shall submit to the other a
written response. Both the notice and response shall include (i) a statement of
each Party’s position and a summary of the evidence and arguments supporting
such position, and (ii) the name, title, fax number, and telephone number of the
executive or executives who will represent that Party. If the Arbitral Dispute
involves a claim arising out of the actions of any Person not a signatory to
this Agreement, the receiving Party shall have such additional time as
necessary, not to exceed an additional thirty (30) days, to investigate the
Arbitral Dispute before submitting a written response. The executives shall meet
at a mutually acceptable time and place within fifteen (15) days after the date
of the response and thereafter as often as they reasonably deem necessary to
exchange relevant information and to attempt to resolve the Arbitral Dispute. If
one of the executives intends to be accompanied at a meeting by an attorney, the
other executive shall be given at least five (5) Business Days’ notice of such
intention and may also be accompanied by an attorney.
     (c) Failure to Resolve. If the Arbitral Dispute has not been resolved
within sixty (60) days after the date of the response given pursuant to
Section 11.8(b) above, or such additional time, if any, that the Parties
mutually agree to in writing, or if the Party receiving such notice denies the
applicability of the provisions of Section 11.8(b) or otherwise refuses to
participate under the provisions of Section 11.8(b), either Party may initiate
binding arbitration pursuant to the provisions of Section 11.8(d) below.
     (d) Arbitration. Any Arbitral Disputes not settled pursuant to the
foregoing provisions shall be resolved through the use of binding arbitration in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association (“Arbitration Rules”), as supplemented to the extent necessary to
determine any procedural appeal questions by the Federal Arbitration Act (Title
9 of the United States Code) and in accordance with the following provisions:
     (i) If there is any inconsistency between this Section 11.8(d) and the
Arbitration Rules or the Federal Arbitration Act, the terms of this Section
11.8(d) will control the rights and obligations of the Parties.
     (ii) Arbitration shall be initiated by a Party serving written notice, via
certified mail, on the other Party that the first Party elects to refer the
Arbitral Dispute to binding arbitration, along with the name of the arbitrator
appointed by the Party demanding arbitration and a statement of the matter in
controversy. Within thirty (30) days after receipt of such demand for
arbitration, the receiving Party shall name its arbitrator. If the receiving
Party fails or refuses to name its arbitrator within such thirty (30) day
period, the second arbitrator shall be appointed, upon request of the Party
demanding arbitration, by the Chief U.S. District Court Judge for the District
of Colorado, or such other person designated by such judge. The two arbitrators
so selected shall within thirty (30) days after their designation select a third
arbitrator; provided, however, that if the two arbitrators are not able to agree
on a third arbitrator within such thirty (30) day period, either Party may
request the Chief U.S. District Court Judge for the

40



--------------------------------------------------------------------------------



 



District of Colorado, or such other person designated by such judge to select
the third arbitrator as soon as possible. If the Judge declines to appoint an
arbitrator, appointment shall be made, upon application of either Party,
pursuant to the Commercial Arbitration Rules of the American Arbitration
Association. If any arbitrator refuses or fails to fulfill his or her duties
hereunder, such arbitrator shall be replaced by the Party which selected such
arbitrator (or if such arbitrator was selected by another Person, through the
procedure which such arbitrator was selected) pursuant to the foregoing
provisions.
     (iii) The hearing will be conducted in Denver, Colorado, no later than
sixty (60) days following the selection of the arbitrators or thirty (30) days
after all prehearing discovery has been completed, whichever is later, at which
the Parties shall present such evidence and witnesses as they may choose, with
or without counsel. The Parties and the arbitrators should proceed diligently
and in good faith in order that the award may be made as promptly as possible.
     (iv) Except as provided in the Federal Arbitration Act, the decision of the
arbitrators will be binding on and non-appealable by the Parties. Any such
decision may be filed in any court of competent jurisdiction and may be enforced
by any Party as a final judgment in such court.
     (v) The arbitrators shall have no right or authority to grant or award
exemplary, punitive, remote, speculative, consequential, special or incidental
damages.
     (vi) The Federal Rules of Civil Procedure, as modified or supplemented by
the local rules of civil procedure for the U.S. District Court of Colorado,
shall apply in the arbitration. The Parties shall make their witnesses available
in a timely manner for discovery pursuant to such rules. If a Party fails to
comply with this discovery agreement within the time established by the
arbitrators, after resolving any discovery disputes, the arbitrators may take
such failure to comply into consideration in reaching their decision. All
discovery disputes shall be resolved by the arbitrators pursuant to the
procedures set forth in the Federal Rules of Civil Procedure.
     (vii) Adherence to formal rules of evidence shall not be required. The
arbitrators shall consider any evidence and testimony that they determine to be
relevant.
     (viii) The Parties hereby request that the arbitrators render their
decision within thirty (30) days following conclusion of the hearing.
     (ix) The defenses of statute of limitations and laches shall be tolled from
and after the date a Party gives the other Party written notice of an Arbitral
Dispute as provided in Section 11.8(b) above until such time as the Arbitral
Dispute has been resolved pursuant to Section 11.8(b), or an arbitration award
has been entered pursuant to this Section 11.8(d).

41



--------------------------------------------------------------------------------



 



     (e) Recovery of Costs and Attorneys’ Fees. If arbitration arising out of
this Agreement is initiated by either Party, the decision of the arbitrators may
include the award of court costs, fees and expenses of such arbitration
(including reasonable attorneys’ fees).
     (f) Choice of Forum. If, despite the Parties’ agreement to submit any
Arbitral Disputes to binding arbitration, there are any court proceedings
arising out of or relating to this Agreement or the transactions contemplated
hereby, such proceedings shall be brought and tried in, and the Parties hereby
consent to the jurisdiction of, the federal or state courts situated in the City
and County of Denver, State of Colorado.
     (g) Jury Waivers. THE PARTIES HEREBY WAIVE ANY AND ALL RIGHTS TO DEMAND A
TRIAL BY JURY.
     (h) Settlement Proceedings. All aspects of any settlement proceedings,
including discovery, testimony and other evidence, negotiations and
communications pursuant to this Section 11.8, briefs and the award shall be held
confidential by each Party and the arbitrators, and shall be treated as
compromise and settlement negotiations for the purposes of the Federal and State
Rules of Evidence.
     11.9 Notices and Addresses. Any notice, request, instruction, waiver or
other communication to be given hereunder by either Party shall be in writing
and shall be considered duly delivered if personally delivered, mailed by
certified mail with the postage prepaid (return receipt requested), sent by
messenger or overnight delivery service, or sent by facsimile to the addresses
of the Parties as follows:

         
MLP:
  DCP Midstream Partners, LP  
 
  370 — 17th Street, Suite 2775  
 
  Denver, Colorado 80202  
 
  Telephone: (303) 633-2900  
 
  Facsimile: (303) 633-2921  
 
  Attn: President    
with a copy to:
  DCP Midstream Partners, LP  
 
  370 — 17th Street, Suite 2775  
 
  Denver, Colorado 80202  
 
  Telephone: (303) 633-2900  
 
  Facsimile: (303) 633-2921  
 
  Attn: General Counsel    
MIDSTREAM, GP or HOLDINGS:
  DCP Midstream, LLC  
 
  370 — 17th Street, Suite 2500  
 
  Denver, Colorado 80202  
 
  Telephone: (303) 595-3331  
 
  Facsimile: (303) 605-2226  
 
  Attn: President

42



--------------------------------------------------------------------------------



 



     
with a copy to:
  DCP Midstream, LLC
 
  370 — 17th Street, Suite 2500
 
  Denver, Colorado 80202
 
  Telephone: (303) 605-1630
 
  Facsimile: (303) 605-2226
 
  Attn: General Counsel

or at such other address as either Party may designate by written notice to the
other Party in the manner provided in this Section 11.9. Notice by mail shall be
deemed to have been given and received on the third (3rd) day after posting.
Notice by messenger, overnight delivery service, facsimile transmission (with
answer-back confirmation) or personal delivery shall be deemed given on the date
of actual delivery.
     11.10 Press Releases. Except as may otherwise be required by securities
Laws and public announcements or disclosures that are, in the reasonable opinion
of the Party proposing to make the announcement or disclosure, legally required
to be made, there shall be no press release or public communication concerning
the transactions contemplated by this Agreement by either Party except with the
prior written consent of the Party not originating such press release or
communication, which consent shall not be unreasonably withheld or delayed. MLP,
GP and HOLDINGS will consult in advance on the necessity for, and the timing and
content of, any communications to be made to the public and, subject to legal
constraints, to the form and content of any application or report to be made to
any Governmental Authority that relates to the transactions contemplated by this
Agreement.
     11.11 Offset. Nothing contained herein or in any Transaction Document shall
create a right of offset or setoff for any Party under this Agreement and each
Party hereby waives and disclaims any such right of offset or setoff under all
applicable Law (including common Law).
     11.12 No Partnership; Third Party Beneficiaries. Nothing in this Agreement
shall be deemed to create a joint venture, partnership, tax partnership, or
agency relationship between the Parties. Nothing in this Agreement shall provide
any benefit to any Third Person or entitle any Third Person to any claim, cause
of action, remedy or right of any kind, it being the intent of the Parties that
this Agreement shall not be construed as a third-party beneficiary contract;
provided, however, that the indemnification provisions of Article X shall inure
to the benefit of the MLP Indemnitees and the HOLDINGS Indemnitees as provided
therein.
     11.13 Negotiated Transaction. The provisions of this Agreement were
negotiated by the Parties, and this Agreement shall be deemed to have been
drafted by both Parties.
     THE PARTIES HAVE signed this Agreement by their duly authorized officials
as of the date first set forth above.
[Signatures begin on next page]

43



--------------------------------------------------------------------------------



 



                  DCP LP HOLDINGS, LLC    
 
           
 
  By:   /s/ D. Robert Sadler    
 
           
 
  Name:   D. Robert Sadler    
 
  Title:   Vice President, Strategic Planning    
 
                DCP MIDSTREAM, LLC    
 
           
 
  By:   /s/ D. Robert Sadler    
 
           
 
  Name:   D. Robert Sadler    
 
  Title:   Vice President, Strategic Planning    
 
                DCP MIDSTREAM GP, LP    
 
                By: DCP MIDSTREAM GP, LLC,
Its General Partner    
 
           
 
  By:   /s/ Donald A. Baldridge    
 
           
 
  Name:   Donald A. Baldridge    
 
  Title:   Vice President, Business Development    
 
                DCP MIDSTREAM PARTNERS, LP    
 
                By: DCP MIDSTREAM GP, LP,         Its General Partner    

                  By: DCP MIDSTREAM GP, LLC,         Its General Partner    
 
           
 
  By:   /s/ Donald A. Baldridge    
 
           
 
  Name:   Donald A. Baldridge    
 
  Title:   Vice President, Business Development    

Signature page to Contribution Agreement

